



Exhibit 10.9




AMENDMENT AND RESTATEMENT AGREEMENT, dated as of February 20, 2015 (this
“Amendment”) to the Credit Agreement (as defined below), among American Media,
Inc. (the “Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the lenders signatory hereto
(the “Extending Lenders”). Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement (as
defined below).


WHEREAS, the Borrower, the Lenders party thereto (the “Existing Lenders”) from
time to time and the Administrative Agent are party to that certain Revolving
Credit Agreement dated as of December 22, 2010 (as amended, restated,
supplemented or otherwise modified prior to the Restatement Effective Date, the
“Credit Agreement”);


WHEREAS, pursuant to the Credit Agreement, the Existing Lenders have extended
revolving commitments (the “Existing Revolving Commitments”) and revolving loans
(the “Existing Revolving Loans”) to the Borrower;


WHEREAS, the Borrower has requested that the Credit Agreement be amended and
restated in the form of the Amended and Restated Credit Agreement attached
hereto as Annex A (the “Amended and Restated Credit Agreement”) to, among other
things, (i) reduce the amount of Existing Revolving Commitments to $35,000,000
and extend the maturity of the Existing Revolving Commitments to December 22,
2016 (the “Extended Revolving Commitments” and any loans thereunder, the
“Extended Revolving Loans”), $[0] of which Extended Revolving Commitments (other
than amounts drawn prior to the Restatement Effective Date) are expected to be
drawn on the Restatement Effective Date (as defined below) and (ii) amend
certain covenants and other provisions of the Credit Agreement as more fully
described in Annex A;


WHEREAS, each Lender who executed and delivers this Amendment as an Extending
Lender has agreed to provide the Extended Revolving Commitments to the Borrower;


WHEREAS, pursuant to Section 9.02 of the Credit Agreement, the consent of each
of the Borrower, the Administrative Agent and the Lenders constituting all the
Existing Lenders on the Restatement Effective Date after giving effect to this
Agreement is required to effect this Agreement and the amendments set forth
herein and in the Amended and Restated Credit Agreement;


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:


Section 1. Amended Commitments.


(a) Subject to the terms and conditions set forth herein, on the Restatement
Effective Date, the Extending Lenders agree to provide the Extended Revolving
Commitments in the amount set forth on Schedule 2.01 to the Amended and Restated
Credit Agreement.





--------------------------------------------------------------------------------



(b) Each Extending Lender, by delivering its signature page to this Agreement
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or any Lenders on the
Restatement Effective Date.


Section 2. Amendment and Restatement of the Credit Agreement. On the Restatement
Effective Date:


(a) the Borrower, the Administrative Agent and the Extending Lenders agree that
the Credit Agreement shall be amended and restated to read in its entirety in
the form of the Amended and Restated Credit Agreement attached as Annex A
hereto;


(b) as used in the Amended and Restated Credit Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import shall, unless the context otherwise requires, from and after the
Restatement Effective Date, mean or refer to the Amended and Restated Credit
Agreement;


(c) as used in any other Loan Document, all references to the “Credit Agreement”
in such Loan Document shall, unless the context otherwise requires, mean or
refer to the Amended and Restated Credit Agreement;


(d) for all purposes of the Loan Documents, (i) the Extended Revolving
Commitments shall constitute “Revolving Commitments”, (ii) the Extended
Revolving Loans shall constitute “Loans” and “Revolving Loans” and (iii) each
Extending Lender shall become a “Lender” and a “Revolving Lender” (if such
Extending Lender is not already a “Lender” or “Revolving Lender” prior to the
Restatement Effective Date) and shall have all the rights and obligations of a
Lender holding a Revolving Loan;


(e) all of the Schedules to the Amended and Restated Credit Agreement referenced
therein and attached hereto as Annex B shall replace the respective Schedules to
the Credit Agreement in effect immediately prior to the Restatement Effective
Date; and


(f) the Guarantee and Collateral Agreement shall be amended as set forth in
Annex C attached hereto.


Section 3. Representations and Warranties, No Default. After giving effect to
the amendments contained herein, on the Restatement Effective Date (as defined
below), the Borrower hereby confirms that: (a) this Agreement has been duly
authorized, executed and delivered by the Borrower and constitutes the legal,
valid and binding obligations of the Borrower enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies; (b) the
representations and warranties set forth in Article III of the Amended and
Restated Credit Agreement are true and correct (or in the case of such
representations and warranties that are not qualified as to materiality, true
and correct in all material respects) on and as of the Restatement Effective
Date with the same effect as though made on and as of the Restatement Effective
Date, except to the extent such representations and warranties expressly relate
to a specific earlier date, in which case such representations and warranties
were true and correct (or in the case of such representations and warranties



--------------------------------------------------------------------------------



that are not qualified as to materiality, true and correct in all material
respects) as of such earlier date; and (c) no Default has occurred and is
continuing under the Amended and Restated Credit Agreement.


Section 4. Effectiveness. This Agreement shall become effective on the date
(such date, the “Restatement Effective Date”) that the following conditions have
been satisfied:


(i) Executed Agreement. The Administrative Agent shall have received from the
Borrower, the Required Lenders and each Extending Lender counterparts of this
Agreement signed on behalf of such parties;


(ii) Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Restatement Effective Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel for the Borrower, covering such matters as the Administrative Agent may
reasonably request and reasonably satisfactory in form and substance to the
Administrative Agent;


(iii) Officer’s Certificates. The Administrative Agent shall have received (i) a
certificate, dated the Restatement Effective Date and signed by the President or
a Vice President of the Borrower or a Financial Officer, confirming compliance
with the conditions precedent set forth in Section 4.02(a) and 4.02(b) of the
Amended and Restated Credit Agreement and (ii) a solvency certificate in the
form of Exhibit C to the Amended and Restated Credit Agreement dated the
Restatement Effective Date and signed by the chief financial officer of the
Borrower;


(iv) Closing Certificates. The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization, including
all amendments thereto, of each Loan Party, certified, if applicable, as of a
recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of a Responsible Officer of each Loan Party dated the
Restatement Effective Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Restatement Effective Date, (B)
that attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors (or equivalent governing body) of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of a Responsible Officer executing the certificate pursuant
to clause (ii) above;


(v) Lien Searches. The Administrative Agent shall have received certified copies
of UCC, United States Patent and Trademark Office and United States Copyright
Office, tax and judgment lien searches, bankruptcy and pending lawsuit searches
or equivalent reports or searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Loan
Party as debtor and that are filed in those state and county jurisdictions in
which any Loan Party is organized or maintains its principal place of business
and such other searches that the Administrative Agent deems necessary or
appropriate, none of which encumber the Liens created under the Guarantee and
Collateral Agreement;





--------------------------------------------------------------------------------



(vi) Upfront Fees. The Administrative Agent shall have received payment from the
Borrower, in same day funds, (provided that the fee for the Extending Lenders
may be payable in the form of original issue discount) for the account of each
Extending Lender a closing fee in an aggregate principal amount equal to 1.0% of
the Extended Revolving Commitments of such Extending Lender as of the
Restatement Effective Date;


(vii) Expenses. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Restatement Effective Date,
including, to the extent invoiced at least two (2) Business Days before the
Restatement Effective Date, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party hereunder or under
any other Loan Document in respect of the transactions contemplated by this
Agreement.


(viii) No Material Adverse Effect. Since March 31, 2014, except for the
bankruptcy filing by Source Interlink Companies and the cessation of
substantially all its distribution operations, there has been no Material
Adverse Effect and no event, circumstance or condition exists which has had or
would reasonable be expected to have, individually or in the aggregate, a
Material Adverse Effect;


(ix) USA Patriot Act. Each Extending Lender shall have received all
documentation and other information requested by it to satisfy the requirements
of the bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act to
the extent requested at least three (3) Business Days prior to the Restatement
Effective Date.


Section 5. Post-Closing Obligations. Within 20 days following the Restatement
Effective Date (or such longer period as the Administrative Agent may agree in
its sole discretion), the Borrower shall have delivered to the Administrative
Agent for filing with the United States Copyright Office, security agreements
with respect to certain copyrights in form and substance reasonably satisfactory
to the Administrative Agent.


Section 6. Certain Tax Matters. Solely for purposes of determining withholding
taxes imposed under FATCA, from and after the Restatement Effective Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Agreement and any Revolving
Loans made thereunder (including any Revolving Loans already outstanding) as not
qualifying as a "grandfathered obligation" within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


Section 7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.


Section 8. Acknowledgments. Each Loan Party hereby expressly acknowledges the
terms of this Agreement and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Agreement and the transactions contemplated hereby,
(ii) its guarantee of the Obligations (including, without limitation, the
Extended Revolving Loans) under the Security Documents and (iii) its grant of
Liens on the Collateral to secure the Obligations (including, without
limitation, the Extended Revolving Loans) pursuant to the Security Documents.





--------------------------------------------------------------------------------



Section 9. Liens Unimpaired. After giving effect to this Agreement, neither the
modification of the Credit Agreement effected pursuant to this Agreement nor the
execution, delivery, performance or effectiveness of this Agreement:


(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or


(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.


Section 10. Governing Law.


(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


(b) SECTIONS 9.09 AND 9.10 OF THE AMENDED AND RESTATED CREDIT AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT AND SHALL APPLY HERETO.


Section 11. Headings. The headings of the several sections and subsections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.


Section 12. Entire Agreement. This Agreement, the Amended and Restated Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and
verbal, among the parties hereto with respect to the subject matter hereof and
thereof. Except as expressly set forth herein, this Agreement and the Amended
and Restated Credit Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
any party under, the Credit Agreement, nor alter, modify, amend or in any way
affect any of the terms, conditions obligations, covenants or agreements
contained in the Credit Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.




        



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.


AMERICAN MEDIA, INC.
AMI CELEBRITY PUBLICATIONS, LLC
AMI DIGITAL, INC.
AMI PAPER, INC.
COUNTRY MUSIC MEDIA GROUP, INC.
IN STORE SERVICES INC.
ODYSSEY MAGAZINE PUBLISHING GROUP, INC.
WEIDER PUBLICATIONS, LLC
 
 
 
 
 
By:
 
/s/ Christopher V. Polimeni
 
 
Name: Christopher V. Polimeni
 
 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Charles Holmes
 
 
Name: Charles K. Holmes
 
 
 
Title: Executive Director
 





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender
 
 
 
 
 
 
 
 
 
By:
 
/s/ Judith Smith
 
 
Name: Judith Smith
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
By:
 
/s/ Sean MacGregor
 
 
Name: Sean MacGregor
 
 
 
Title: Authorized Signatory
 


























--------------------------------------------------------------------------------







AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT






dated as of


February 20, 2015


among


AMERICAN MEDIA, INC.,
The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


and


DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent




J.P. MORGAN SECURITIES LLC.
as Co-Lead Arranger and Sole Bookrunner


and


DEUTSCHE BANK SECURITIES INC., and
CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Lead Arrangers


and


CREDIT SUISSE SECURITIES (USA) LLC,
as Documentation Agent





--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page


ARTICLE I DEFINITIONS
SECTION 1.01.    Defined
Terms...........................................................................................................
1
SECTION 1.02.    Classification of Loans and Borrowings
................................................................ 24
SECTION 1.03.    Terms
Generally......................................................................................................
24
SECTION 1.04.    Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries
..................... 25
SECTION 1.05.    Effect of this Agreement on the Original Credit Agreement and
the Other
Existing Loan Documents
................................................................................
25




ARTICLE II THE CREDITS
SECTION 2.01.    Revolving Commitments
........................................................................................
25
SECTION 2.02.    Loans and Borrowings
............................................................................................
26
SECTION 2.03.    Requests for
Borrowings.........................................................................................
26
SECTION 2.04.    Swingline
Loans......................................................................................................
27
SECTION 2.05.    Letters of Credit
......................................................................................................
28
SECTION 2.06.    Funding of Borrowings
...........................................................................................
32
SECTION 2.07.    Interest
Elections.....................................................................................................
33
SECTION 2.08.    Termination and Reduction of Revolving Commitments
....................................... 34
SECTION 2.09.    Repayment of Loans; Evidence of Debt
................................................................. 35
SECTION 2.10.    [Reserved]
...............................................................................................................
35
SECTION 2.11.    Prepayment of Loans
..............................................................................................
35
SECTION 2.12.    Fees
.........................................................................................................................
36
SECTION
2.13.    Interest.....................................................................................................................
37
SECTION 2.14.    Alternate Rate of Interest
........................................................................................
38
SECTION 2.15.    Increased Costs
.......................................................................................................
38
SECTION 2.16.    Break Funding Payments
........................................................................................
39
SECTION 2.17.    Taxes
.......................................................................................................................
40
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
................................ 42
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders
................................................... 43
SECTION 2.20.    [Reserved]
...............................................................................................................
44
SECTION 2.21.    Defaulting
Lenders..................................................................................................
44


ARTICLE III REPRESENTATIONS AND WARRANTIES
SECTION 3.01.    Organization; Powers
..............................................................................................
47
SECTION 3.02.    Authorization;
Enforceability..................................................................................
47
SECTION 3.03.    Governmental Approvals; No
Conflicts.................................................................. 47
SECTION 3.04.    Financial Condition; No Material Adverse Change
................................................ 47
SECTION 3.05.    Properties
................................................................................................................
48
SECTION 3.06.    Litigation and Environmental Matters
.................................................................... 48



--------------------------------------------------------------------------------



Page


SECTION 3.07.    Compliance with Laws and
Agreements................................................................. 48
SECTION 3.08.    Investment Company
Status....................................................................................
49
SECTION 3.09.    Taxes
.......................................................................................................................
49
SECTION 3.10.    ERISA
.....................................................................................................................
49
SECTION
3.11.    Disclosure................................................................................................................
49
SECTION 3.12.    Subsidiaries
.............................................................................................................
49
SECTION 3.13.    Insurance
.................................................................................................................
49
SECTION 3.14.    Labor Matters
..........................................................................................................
49
SECTION
3.15.    Solvency..................................................................................................................
50
SECTION 3.16.    Senior Indebtedness
................................................................................................
50
SECTION 3.17.    Security Documents
................................................................................................
50
SECTION 3.18.    Margin
Stock...........................................................................................................
51
SECTION 3.19.    Anti-Corruption Laws and
Sanctions......................................................................
51
ARTICLE IV CONDITIONS
SECTION 4.01.    Restatement Effective
Date.....................................................................................
52
SECTION 4.02.    Each Credit Event
...................................................................................................
52


ARTICLE V AFFIRMATIVE COVENANTS
SECTION 5.01.    Financial Statements and Other Information
.......................................................... 52
SECTION 5.02.    Notices of Material
Events......................................................................................
54
SECTION 5.03.    Information Regarding Collateral
........................................................................... 54
SECTION 5.04.    Existence; Conduct of Business
..............................................................................
54
SECTION 5.05.    Payment of
Obligations...........................................................................................
55
SECTION 5.06.    Maintenance of
Properties.......................................................................................
55
SECTION 5.07.    Insurance
.................................................................................................................
55
SECTION 5.08.    Casualty and Condemnation
...................................................................................
55
SECTION 5.09.    Books and Records; Inspection and Audit
Rights................................................... 55
SECTION 5.10.    Compliance with
Laws............................................................................................
55
SECTION 5.11.    Use of Proceeds and Letters of
Credit..................................................................... 55
SECTION 5.12.    Additional Subsidiaries
...........................................................................................
56
SECTION 5.13.    Further
Assurances..................................................................................................
56
SECTION 5.14.    Perfection of Certain Liens
.....................................................................................
56


ARTICLE VI NEGATIVE COVENANTS
SECTION 6.01.    Indebtedness; Certain Equity
Securities.................................................................. 57
SECTION
6.02.    Liens........................................................................................................................
59
SECTION 6.03.    Fundamental Changes
.............................................................................................
62
SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions
................................ 62
SECTION 6.05.    Asset Sales
..............................................................................................................
64
SECTION 6.06.    Sale and Leaseback
Transactions............................................................................
65
SECTION 6.07.    [Reserved]
...............................................................................................................
65



--------------------------------------------------------------------------------



Page


SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness
....................................... 65
SECTION 6.09.    Transactions with Affiliates
....................................................................................
67
SECTION 6.10.    Restrictive Agreements
...........................................................................................
68
SECTION 6.11.    Amendment of Material Documents
....................................................................... 69
SECTION 6.12.    Financial Covenants
................................................................................................
69
SECTION 6.13.    Fiscal Year
..............................................................................................................
69


ARTICLE VII EVENTS OF DEFAULT
SECTION 7.01.    Events of Default
....................................................................................................
70
SECTION 7.02.    Specified Equity
Contribution.................................................................................
72


ARTICLE VIII THE AGENT ARTICLE IX MISCELLANEOUS
SECTION 9.01.    Notices
....................................................................................................................
75
SECTION 9.02.    Waivers; Amendments
............................................................................................
75
SECTION 9.03.    Expenses; Indemnity; Damage Waiver
................................................................... 77
SECTION 9.04.    Successors and
Assigns...........................................................................................
78
SECTION 9.05.    Survival
...................................................................................................................
82
SECTION 9.06.    Counterparts; Integration;
Effectiveness.................................................................
82
SECTION 9.07.    Severability
.............................................................................................................
83
SECTION 9.08.    Right of
Setoff.........................................................................................................
83
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process
................................. 83
SECTION 9.10.    WAIVER OF JURY TRIAL
...................................................................................
83
SECTION
9.11.    Headings..................................................................................................................
84
SECTION 9.12.    Confidentiality
........................................................................................................
84
SECTION 9.13.    Interest Rate Limitation
..........................................................................................
84
SECTION 9.14.    USA Patriot Act
......................................................................................................
85
SECTION 9.15.    Determination of Fiscal
Periods..............................................................................
85





--------------------------------------------------------------------------------



SCHEDULES:


Schedule 2.01    -- Revolving Commitments Schedule 3.05(b)    -- Intellectual
Property Schedule 3.05(c)    -- Real Property
Schedule 3.05(d)    -- Real Property Purchase Rights
Schedule 3.06    -- Disclosed Matters Schedule 3.12    -- Subsidiaries Schedule
3.13    -- Insurance
Schedule 5.14    -- Perfection of Certain Liens
Schedule 6.01    -- Existing Indebtedness Schedule 6.02    -- Existing Liens
Schedule 6.04    -- Existing Investments
Schedule 6.10    -- Existing Restrictions


EXHIBITS:


Exhibit A — Form of Assignment and Acceptance
Exhibit B — Form of Guarantee and Collateral Agreement
Exhibit C — Form of Solvency Certificate


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of February 20, 2015
among AMERICAN MEDIA, INC. (the “Borrower”), the LENDERS party hereto, and
JPMORGAN CHASE BANK, N.A. (“JPMBC”), as Administrative Agent.


The Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent for the lenders thereunder are party to a Credit Agreement,
dated as of December 22, 2010, as amended, modified or supplemented to the date
hereof (as so amended, modified, or supplemented, the “Original Credit
Agreement”), pursuant to which the lenders thereunder have made loans and
advances to the Borrower secured by a Lien on the Collateral.


The Borrower, the lenders and JPMCB wish to amend and restate the Original
Credit Agreement to continue to make the Loans and to further secure the payment
and performance of the Obli- gations by continuing to pledge and grant, a
security interest on the Collateral as security for the Obliga- tions.


Pursuant to the Amendment and Restatement Agreement dated as of February 20,
2015 (the “Amendment Agreement”), among the Borrower, the Lenders party thereto
and JPMCB and upon satisfaction of the condition contained therein, the Original
Credit Agreement shall be deemed to be amended and restated and replaced in its
entirety, by this Agreement.


The parties agree as follows:
ARTICLE I


Definitions


SECTION 1.01.    Defined Terms As used in this Agreement, the following terms
have the meanings specified below:


“2018 Second Lien Indenture” means the indenture in respect of the 2018 Second
Lien Notes dated as of December 22, 2010, among the Issuer and the Second Lien
Trustee, as amended, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------





“2018 Second Lien Notes” means the 13.5% Second Lien Senior Secured Notes due
2018 issued under the 2018 Second Lien Indenture as the same may be amended,
amended and restated, modified, supplemented and/or extended from time to time
in accordance with the terms hereof and thereof.


“2020 Second Lien Indenture” means the indenture in respect of the 2020 Second
Lien Notes dated as of January 20, 2015, among the Issuer and the Second Lien
Trustee, as amended, supplemented or otherwise modified from time to time.


“2020 Second Lien Notes” means the 7.00% Second Lien Senior Secured Notes due
2020 issued under the 2020 Second Lien Indenture as the same may be amended,
amended and restated, modified, supplemented and/or extended from time to time
in accordance with the terms hereof and thereof.


“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greater of (a) the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate or (b) 2.00%.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor in such
capacity.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Affiliated Lender” means, collectively, any Affiliate of the Borrower or the
Permitted Holders (other than the Borrower and its Subsidiaries).


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate (giving
effect to clause (b) of the definition thereof, if applicable) for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the LIBO Rate for any day shall be based on the rate appearing on the
LIBO Screen Rate at approximately 11:00 a.m. London time on such day. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such LIBO Rate, respectively.


“Amendment Agreement” has the meaning assigned to such term in the recitals
hereto.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.






--------------------------------------------------------------------------------



“Anti-Terrorism Laws” means any Applicable Law related to terrorism financing or
money laundering, including the USA Patriot Act, the Currency and Foreign
Transaction Reporting Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive Order 13224
(effective September 24, 2001).


“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and order of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.


“Applicable Percentage” means, with respect to any Lender the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment;
provided that in the case of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.


“Applicable Period” has the meaning ascribed to such term in the definition of
Applicable Rate.


“Applicable Rate” means with respect to any ABR Loan or Eurodollar Loan that is
a Revolving Loan or any ABR Loan that is a Swingline Loan, or with respect to
the commitment fees payable hereunder, as the case may be, (A) until the first
Business Day following the delivery of financial statements pursuant to Section
5.01(a) for the fiscal quarter ended March 31, 2011, the rate per annum set
forth below by reference to Category 1, and (B) thereafter, the rate per annum
set forth below under the caption “ABR Spread” or “Eurodollar Spread” or
“Revolving Commitment Fee Rate,” as the case may be, based upon the First Lien
Leverage Ratio as of the most recent determination date:


First Lien Leverage Ratio:
 
ABR Spread
 
Eurodollar Spread
 
Revolving Commitment Fee Rate
 
 
 
 
 
 
 
Category 1
 
5.00%
 
6.00%
 
0.75%
Greater than or equal to
 
 
 
 
 
 
2.50 to 1.00
 
 
 
 
 
 
Category 2
 
4.75%
 
5.75%
 
0.625%
Less than 2.50 to 1.00 but greater
 
 
 
 
 
 
than or equal to 1.50 to 1.00
 
 
 
 
 
 
Category 3
 
4.50%
 
5.50%
 
0.50%
Less than 1.50 to 1.00
 
 
 
 
 
 



Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate of a Financial Officer of the
Borrower is delivered pursuant to Section 5.01(c); provided that, at the option
of the Administrative Agent or the Required Lenders, the higher pricing level
shall apply (x) as of the first Business Day after the date on which a
certificate of a Financial Officer of the Borrower was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such certificate of a Financial Officer of the Borrower is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply) and (y) as of the first Business Day after an
Event of Default under Section 7.01 shall have occurred and be continuing, and
shall continue to so apply to but




--------------------------------------------------------------------------------



excluding the date on which such Event of Default is cured or waived (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply).


In the event that any financial statements under Section 5.01 or a certificate
of a Financial Officer of the Borrower delivered pursuant to Section 5.01(c) is
shown to be inaccurate at any time that this Agreement is in effect and any
Loans or Revolving Commitments are outstanding hereunder when such inaccuracy is
discovered or within 91 days after the date on which all Loans have been repaid
and all Revolving Commitments have been terminated, and such inaccuracy, if
corrected, would have led to a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then (i) the Borrower shall promptly (and in no event later than five
(5) Business Days thereafter) deliver to the Administrative Agent a correct
certificate of a Financial Officer of the Borrower for such Applicable Period,
(ii) the Applicable Rate shall be determined by reference to the corrected
certificate of a Financial Officer of the Borrower (but in no event shall the
Lenders owe any amounts to the Borrower), and (iii) the Borrower shall pay to
the Administrative Agent promptly upon demand (and in no event later than five
(5) Business Days after demand) any additional interest owing as a result of
such increased Applicable Rate for such Applicable Period, which payment shall
be promptly applied by the Administrative Agent in accordance with the terms
hereof. Notwithstanding anything to the contrary in this Agreement, any
additional interest hereunder shall not be due and payable until demand is made
for such payment pursuant to clause (iii) above and accordingly, any nonpayment
of such interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand.


“Approved Fund” has the meaning set forth in Section 9.04.


“Arrangers” means J.P. Morgan Securities LLC, Deutsche Bank Securities Inc. and
Credit Suisse Securities (USA) LLC.


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means American Media, Inc., a Delaware corporation.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.






--------------------------------------------------------------------------------



“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral” has the meaning set forth in Section 2.05(j).


“Cash Interest Expense” shall mean, with respect to any Person for any period,
the sum, without duplication, of:


(i)    consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) all commissions,
discounts, and other fees and charges owed with respect to letters of credit or
bankers acceptances, (b) capitalized interest to the extent paid in cash, and
(c) net payments, if any, pursuant to interest rate Hedging Agreements with
respect to Indebtedness, and excluding (1) any one-time cash costs associated
with breakage in respect of hedging agreements for interest rates, (2) all
non-recurring cash interest expense consisting of liquidated damages or
“additional interest” for failure to timely comply with registration rights
obligations, all as calculated on a consolidated basis in accordance with GAAP,
(3) non-cash interest expense attributable to a parent entity resulting from
push-down accounting, but solely to the extent not reducing consolidated cash
interest expense in any prior period, (4) any non-cash expensing of bridge,
commitment, and other financing fees that have been previously paid in cash, but
solely to the extent not reducing consolidated cash interest expense in any
prior period and (5) pay-in-kind interest expense or other non-cash interest
expense); less


(ii)    cash interest income for such period; provided that, for any such
four-quarter period ending prior to the expiration of four full fiscal quarters
following the Restatement Effective Date, the Cash Interest Expense shall be
deemed to be: (x) with respect to the trailing four-quarter period ending the
first full fiscal quarter following the Restatement Effective Date, the product
of (A) four and (B) the Cash Interest Expense for the first full fiscal quarter
following the Restatement Effective Date; (y) with respect to the trailing
four-quarter period ending the second full fiscal quarter following the
Restatement Effective Date, the product of (A) two and (B) the sum of the Cash
Interest Expense for the first two full fiscal quarters following the
Restatement Effective Date; and (z) with respect to the trailing four-quarter
period ending the third full fiscal quarter following the Restatement Effective
Date, the product of (A) four and (B) the quotient of (1) the three full fiscal
quarters following the Restatement Effective Date and (2) three.


For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.


“Change in Control” means:






--------------------------------------------------------------------------------



(a)    at any time prior to the consummation of a Qualified IPO, any combination
of Permitted Holders shall fail to own beneficially (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, in the
aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower;


(b)    at any time after the consummation of a Qualified IPO, (i) (A) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than one or more Permitted Holders, being or becoming the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act except that
for purposes of this paragraph (c)(i)(A) a person shall be deemed to have
“beneficial ownership” of all shares that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 35% of the total voting power of the
voting Equity Interests of the Borrower and (B) the Permitted Holders
“beneficially own” (as defined in clause (A) above), directly or indirectly, in
the aggregate a lesser percentage of the total voting power of the voting Equity
Interests of the Borrower than such other person or, (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constituted the board of directors of the Borrower (together with any new
directors whose election by such board of directors of the Borrower or whose
nomination for election by the stockholders of the Borrower was approved by a
vote of at least 66-2/3% of the directors of the Borrower then still in office
who were either directors at the beginning of such period or whose nomination
for election was previously so approved) ceasing for any reason to constitute a
majority of the board of directors of the Borrower, or


(c)    the occurrence of a “Change in Control” (or any similar event as defined
therein), as defined in the Senior Secured Note Indenture, the 2018 Second Lien
Indenture, the 2020 Second Lien Indenture and any Permitted Refinancing
Indebtedness with respect thereto.


Notwithstanding the foregoing: (A) any holding company whose only significant
asset is Equity Interests of the Borrower or any direct or indirect parent of
the Borrower shall not itself be considered a “person” or “group” for purposes
of this definition; (B) the transfer of assets between or among the Restricted
Subsidiaries or Borrower shall not itself constitute a Change in Control; (C)
the term “Change in Control” shall not include a merger or consolidation of the
Borrower (or any direct or indirect parent thereof) with, or the sale,
assignment, conveyance, transfer, lease or other disposition of all or
substantially all of the assets of the Borrower (or direct or indirect parent
thereof) to, an Affiliate incorporated or organized solely for the purpose or
reincorporating or reorganizing the Borrower in another jurisdiction and/or for
the sole purpose of forming or collapsing a holding company structure; and (D) a
“person” or “group” shall not be deemed to have beneficial ownership of
securities subject to a stock purchase agreement, merger agreement or similar
agreement (or voting or option agreement related thereto) until the consummation
of the transactions contemplated by such agreement.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Original Closing Date or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Closing Date; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Re- form and Consumer Protection Act and all requests, rules, guidelines
or directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.






--------------------------------------------------------------------------------



“Charges” has the meaning set forth in Section 9.13.


“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude any extraordinary losses, charges or gains and to
exclude any gain or loss recognized in connection with the sale of any assets
outside the ordinary course of business), plus, without duplication and to the
extent deducted in determining Consolidated Net Income, the sum of (a) the
aggregate amount of interest expense for such period, (b) the aggregate amount
of income tax expense for such period, (c) all amounts attributable to
depreciation, amortization (including such amortization associated with
capitalized or short term display rack costs) and other noncash charges
(excluding any such charge that (i) consists of or requires an accrual of, or
cash reserve for, any anticipated cash charges for any prior or in any future
period or (ii) consists of a writedown or writeoff of any current assets) for
such period, including the amortization of debt discounts and deferred financing
charges, (d) restructuring charges, reserves or expenses (which, for the
avoidance of doubt, shall include, without limitation, the effect of inventory
optimization programs, facility consolidations, retention, headcount reductions,
systems establishment costs, contract termination costs, future lease
commitments, excess pension charges and expenses and charges relating to
severance, relocation and the discontinuation of titles), in each case, not
exceeding $5,000,000 and (e) any charges or credits relating to the adoption of
fresh start account principles.


For purposes of calculating Consolidated EBITDA for any period (each, a
“Reference Period”) in connection with a determination of the First Lien
Leverage Ratio, Consolidated Leverage Ratio or Interest Coverage Ratio for such
period, if during such Reference Period (or, in the case of pro forma
calculations, during the period from the last day of such Reference Period to
and including the date as of which such calculation is made) the Borrower or any
Restricted Subsidiary shall have made a Permitted Acquisition, an investment
permitted under Section 6.04 or a disposition of assets (collectively, “Subject
Transactions”), Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Subject Transaction
occurred on the first day of such Reference Period (with the Reference Period
for the purposes of pro forma calculations being the most recent period of four
consecutive fiscal quarters for which the relevant financial information is
available); provided that (a) such pro forma calculations with respect to cost
savings and operating expense reductions for such period shall be limited to
those resulting from a Subject Transaction which is being given pro forma effect
that in the reasonable determination of a Financial Officer of the Borrower, (i)
are reasonably identifiable and factually support- able and (ii) such actions
have been realized or for which the steps necessary for realization have been
taken or are reasonably expected to be taken within twelve months following any
such transaction, including, but not limited to, the execution or termination of
any contracts, the termination of any personnel or the closing (or approval by
the board of directors of any closing) of any facility, as applicable, (b) such
cost savings and operating reductions in any four fiscal quarter period shall
not exceed 15% of Consolidated EBITDA (prior to giving effect to such cost
savings or operating reductions) for such four fiscal quarter period and (c) no
pro forma effect shall be given in respect of the Specified Asset Sale (other
than in respect of cost savings and operating expense reductions resulting from
the Specified Asset Sale).


Notwithstanding the foregoing, for purposes of determining Consolidated EBITDA
for any period that includes any fiscal quarter ended on a date set forth below
(including, without limitation, for the purposes of Section 6.12), Consolidated
EBITDA for such fiscal quarter shall mean the amount set forth below
corresponding to such fiscal quarter:






--------------------------------------------------------------------------------



Fiscal Quarter Ended
 
Consolidated EBITDA
 
 
 
March 31, 2014
 
$
34,170,000


June 30, 2014
 
$
18,268,354


September 30, 2014
 
$
11,930,000


December 31, 2014
 
$
19,253,000







“Consolidated Leverage Ratio” means, on any date, the ratio of (a) Total Debt as
of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such date(or, if such date is not the last day of a
fiscal quarter, then for the period of four consecutive fiscal quarters most
recently ended prior to that date for which internal financial statements are
available), all determined on a consolidated basis in accordance with GAAP.


“Consolidated Net Income” means, for any period, net income or loss of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person in which any other Person (other than the
Borrower or any of the Restricted Subsidiaries or any director holding
qualifying shares in compliance with applicable law) has an ownership interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of the Restricted Subsidiaries by such Person during
such period, (b) except as otherwise provided in the definition of Consolidated
EBITDA, the income (or loss) of any Person accrued prior to the date it becomes
a Restricted Subsidiary or is merged into or consolidated with the Borrower or
any of the Restricted Subsidiaries or the date that Person’s assets are acquired
by the Borrower or any of the Restricted Subsidiaries, (c) the cumulative effect
of a change in accounting principles, (d) any net after-tax income (loss) from
the early extinguishment of Indebtedness, Hedging Agreements or other derivative
instruments, and (e) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
disposition, recapitalization, investment, asset sale, issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument (in each case, including any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Debt Fund Affiliate” means an Affiliated Lender that is a bona fide debt fund
or an investment vehicle that is primarily engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course of business and with respect to which none of
the Borrower or the Permitted Holders or any Affiliate of the Borrower or the
Permitted Holders makes investment decisions or has the power, directly or
indirectly, to direct or cause the direction of such Affiliated Lender’s
investment decisions.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Loan Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not




--------------------------------------------------------------------------------



been satisfied, (b) has notified the Borrower or any Loan Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Loan Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Loan Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“Disqualified Stock” means, with respect to any Person, any Equity Interest
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable) or upon the happening of any
event:


(a)    matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;


(b)    is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Equity Interests convertible or exchangeable solely at the option of
the Borrower or a Restricted Subsidiary; provided that any such conversion or
exchange shall be deemed an issuance of Disqualified Stock, as applicable); or


(c)    is redeemable, or subject to mandatory purchase by the Borrower or any
Subsidiary, at the option of the holder thereof, in whole or in part;


in each case, on or prior to the date that is 91 days after the Maturity Date.


“dollars” or “$” refers to lawful money of the United States of America.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.


“Environmental Liability” means any liability, loss, cost or damage, contingent
or otherwise (including any liability, loss, cost or damage for environmental
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or within or upon any building, structure, facility or fixture
or (e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.






--------------------------------------------------------------------------------



“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the minimum funding standard under Section 430 of the Code or Section 303 of
ERISA or a failure to make a required contribution to a Multiemployer Plan
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower, any
Subsidiary or any of their ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower, any Subsidiary or any of their ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) a withdrawal by Borrower, any Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (i) the occurrence of a nonexempt prohibited transaction with
respect to an employee benefit plan maintained or contributed to by a Borrower,
any Subsidiary or any ERISA Affiliate (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could result in material liability to
Borrower, any Subsidiary or any ERISA Affiliate; or (j) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appoint- ment of a trustee to administer, any Plan or Multiemployer Plan.


“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any U.S. federal withholding tax that (i) is in effect
and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Foreign Lender (or its




--------------------------------------------------------------------------------



assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to any withholding tax pursuant to Section 2.17(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.17(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.


“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor provision
described above).


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement dated on or about the Original Closing Date among the Administrative
Agent, the Senior Secured Notes Collateral Agent, the Borrower and each other
Guarantor named therein, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.


“First Lien Leverage Ratio” means, on any date, the ratio of (a) Total First
Lien Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of a fiscal quarter, then for the period of four consecutive fiscal quarters
most recently ended prior to that date), all determined on a consolidated basis
in accordance with GAAP.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.


“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Restatement Effective Date. At any time after the
Restatement Effective Date, the Borrower may elect to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided in
this Agreement); provided that any such election, once made, shall be
irrevocable; provided, further, any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Borrower’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Borrower shall
give written notice of any such election made in accordance with this definition
to the Administrative Agent.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.






--------------------------------------------------------------------------------



“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, substantially in the form of Exhibit B, among the Loan Parties and
the Administrative Agent for the benefit of the Secured Parties, as such
agreement may be amended, modified, restated or supplemented from time to time
in accordance with its terms.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, anthrax and anthrax causing agents,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (it
being understood that, unless such Person shall have assumed such Indebtedness,
the amount of such Indebtedness shall be the lesser of (x) the fair market value
of the property securing such Indebtedness and (y) the outstanding principal of
such Indebtedness), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations under Hedging
Agreements, and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.


“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03.


“Indentures” means the Senior Secured Notes Indenture, 2018 Second Lien
Indenture and 2020 Second Lien Indenture.




--------------------------------------------------------------------------------





“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement, unless the context otherwise requires.


“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, then for the period
of four consecutive fiscal quarters most recently ended prior to that date) to
(b) Cash Interest Expense for such four consecutive fiscal quarters, all
determined on a consolidated basis in accordance with GAAP.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and the
Maturity Date, and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.


“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make interest periods of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) no Interest Period shall
extend beyond the Maturity Date. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term "Issuing Bank" shall include any such Affiliates with respect to
Letters of Credit issued by such Affiliate.


"Joint Venture" means a joint venture, partnership, or other similar
arrangement, whether in corporate, partnership, or other legal form; provided in
no event shall any Subsidiary of any Person be considered to be a Join Venture
to which such Person is a party.






--------------------------------------------------------------------------------



“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise re- quires, the term “Lenders”
includes the Swingline Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London Interbank Offered Rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such rate
for dollars for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.


“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”


“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction (other than a
filing for informational purposes); provided that in no event shall an operating
lease be deemed to constitute a Lien.


“Loan Documents” means this Agreement, the Guarantee and Collateral Agreement,
the First Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement
and the other Security Documents.


“Loan Parties” means the Borrower and the Subsidiary Loan Parties.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Restricted Subsidiaries taken as a whole, (b) the ability of the Loan Parties to
perform any of their obligations under the Loan Documents, or (c) the rights of
or benefits available to the Lenders under the Loan Documents.






--------------------------------------------------------------------------------



“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and its Restricted Subsidiaries in an aggregate
principal amount exceeding $20,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be re- quired to pay if such
Hedging Agreement were terminated at such time.


“Maturity Date” means December 22, 2016.


“Maximum Rate” has the meaning set forth in Section 9.14.


“MNPI” shall mean material non-public information within the meaning of United
States federal securities laws (or, in the case of a company that is not a
public-reporting company, material information of a type that would not be
reasonably expected to be publicly available if such company were a
public-reporting company) with respect to the Borrower, its Affiliates and any
of their respective securities.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be satisfactory in form
and substance to the Administrative Agent.


“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Borrower and the
Restricted Subsidiaries to third parties (other than Affiliates) in connection
with such event, (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceedings), the amount of all payments required to be
made by the Borrower and the Restricted Subsidiaries as a result of such event
to repay Indebtedness (other than Loans) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, and (iii) the amount
of all taxes paid (or reasonably estimated to be payable) by the Borrower and
the Restricted Subsidiaries, and the amount of any reserves established by the
Borrower and the Restricted Subsidiaries to fund contingent liabilities
reasonably estimated to be payable, in each case during the year that such event
occurred or the next succeeding year and that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer of the
Borrower).


“Non-Debt Fund Affiliate” means an Affiliated Lender that is not a Debt Fund
Affiliate.


“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.


“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.






--------------------------------------------------------------------------------



“Original Closing Date” shall mean December 2, 2010.


“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.


“Participant” has the meaning set forth in Section 9.04.


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Certificate” means a certificate in the form of Exhibit II to the
Guarantee and Collateral Agreement or any other form approved by the
Administrative Agent.


“Permitted Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary of all or substantially all the assets of, or all or substantially
all of the outstanding Equity Interests in, a Person or division or line of
business of a Person if, (a) immediately prior to, and after giving effect
thereto, no Default has occurred and is continuing or would result therefrom,
(b) after giving effect thereto, the principal business of such Person shall be
reasonably related, ancillary or complementary, to a business in which the
Borrower and its Restricted Subsidiaries were engaged on the Restatement
Effective Date, (c) immediately after giving effect thereto, each Subsidiary
formed for the purpose of or resulting from such acquisition shall be a
Restricted Subsidiary and all of the Equity Interests of each such Subsidiary
shall be owned directly by the Borrower or a Restricted Subsidiary of the
Borrower and all actions required to be taken with respect to such acquired or
newly formed Subsidiary and its assets under Sections 5.12 and 5.13 have been
taken concurrently with such acquisition (notwithstanding any additional time
periods permitted by Sections 5.12 and 5.13), other than with regard to the
granting of any Mortgages required thereunder, which shall be granted within 45
days after such acquisition (or such longer period as may be agreed to by the
Administrative Agent), (d) immediately after giving effect thereto, the Borrower
and its Restricted Subsidiaries are in compliance, on a pro forma basis after
giving effect to such acquisition, with the First Lien Leverage Ratio recomputed
as at the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available, as if such acquisition had occurred on
the first day of each relevant period for testing such compliance, (e) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate certifying as to satisfaction of the requirements set forth in
clauses (a), (b), (c), (d) and (e), including reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in clause (d) above,
together with all relevant financial information for the Person or assets to be
acquired and (e) the acquisition shall have been approved by the board of
directors or other governing body or controlling Person of the Person being
acquired.


“Permitted Encumbrances” means:


(a)    pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case in- curred in the ordinary course of business;


(b)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 30 days
or being contested in good




--------------------------------------------------------------------------------



faith by appropriate proceedings or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
proceeding with an appeal or other proceedings for review if adequate reserves
with respect thereto are maintained on the books of such Person in accordance
with GAAP;


(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;


(d) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;


(e)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person; and


(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Holders” means (i) (A) Chatham Asset Management, LLC, (B) Leon
Cooperman and (C) David J. Pecker, (ii) any group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act or any successor provision) of which
any of the Permitted Holders specified in clause (i) above are members, and
(iii) the respective Affiliates and Related Persons of each of the foregoing;
provided that in the case of any group specified in clause (ii) above, without
giving effect to such group, Permitted Holders specified in clause (i) above and
their respective Related Persons must collectively beneficially own at least 50%
of the total voting power of the voting stock of the Borrower.


“Permitted Investments” means:


(1)    United States dollars;


(2) (a) euro, or any national currency of any Participating Member State; or (b)
in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by them from time to time in the ordinary course of
business;


(3)    securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or issued by any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition;


(4)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500.0 million in the case of U.S. banks and $100.0 million (or the U.S.
dollar equivalent as of the date of determination) in the case of non-U.S.
banks;




--------------------------------------------------------------------------------





(5)    repurchase obligations for underlying securities of the types described
in clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;


(6)    commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and
in each case maturing within 24 months after the date of creation thereof;


(7)    marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another Rating Agency) and in each case maturing within 24 months
after the date of creation thereof;


(8)    investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (7) above;


(9)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an in- vestment grade rating from either Moody’s or S&P
with maturities of 24 months or less from the date of acquisition;


(10) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and


(11)    Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s.


“Permitted Refinancing Indebtedness” means Indebtedness incurred to refinance
any Indebtedness as permitted in Section 6.01; provided that (a) such
Indebtedness is issued by the Borrower and is not Guaranteed by any Person that
is not a Subsidiary Loan Party, (b) the aggregate principal amount thereof does
not exceed the sum of the aggregate principal amount (or accreted value if
applicable) of Indebtedness being refinanced thereby, accrued interest thereon
at the time and the amount of reasonable expenses, fees and premiums incurred in
connection with such refinancing (including upfront fees, original issue
discount or initial yield payments) and (c) such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (d) at the time thereof, no Event of Default shall have occurred and
be continuing, (e) to the extent such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement and (f) such modification, refinancing, refunding,
renewal, replacement or extension is incurred by the Person who is the obligor
or guarantor of the Indebtedness being modified, re- financed, refunded,
renewed, replaced or extended.”






--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Commitments of such Lender
under the Revolving Loans at such time and the denominator of which is the
amount of the Aggregate Revolving Commitments under the Revolving Loans at such
time; provided that if such Revolving Commitments have been terminated, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.


“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive MNPI.


“Qualified IPO” means the issuance by the Borrower of its common Equity
Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering).


“Register” has the meaning set forth in Section 9.04.


“Regulation S-X” means Regulation S-X promulgated under the Securities Act.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.


“Related Person” with respect to any Permitted Holder means: (1) any controlling
stockholder or a majority (or more) owned Subsidiary of such Permitted Holder
or, in the case of an individual, any spouse or immediate family member of such
Permitted Holder, any trust created for the benefit of such individual or such
individual’s estate, executor, administrator, committee or beneficiaries; (2)
any fund managed by or under common management with, such Permitted Holder and
any management company of such Permitted Holder; or (3) any trust, corporation,
partnership or other entity, the beneficiaries, stockholders, partners, owners
or Persons beneficially holding a majority (or more) controlling interest of
which consist of such Permitted Holder and/or such other Persons referred to in
the immediately preceding clauses (1) and (2).”


“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing more than 50% of the sum of the total
Revolving Exposures and unused Revolving Commitments at such time.


“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party.




--------------------------------------------------------------------------------





“Restatement Effective Date” has the meaning assigned to the term “Restatement
Effective Date” under the Amendment Agreement.”


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar de- posit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted Subsidiary
or any option, warrant or other right to ac- quire any such Equity Interests in
the Borrower or any Restricted Subsidiary.


“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.


“Revolving Availability Period” means the period from and including the Original
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Lenders’
Revolving Commitments on the Restatement Effective Date is $35,000,000.


“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.


“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.


“Revolving Loan” means a Loan made pursuant to Section 2.01.


“S&P” means Standard & Poor’s Ratings Services.


“Sanctioned Country” means, at any time, a country or territory which is the
target of comprehensive Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any Participating Member State, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned by any such Person.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.






--------------------------------------------------------------------------------



“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Second Lien Collateral Agents” means (i) Wilmington Trust, National Association
(as successor by merger to Wilmington FSB), as collateral agent under the 2018
Second Lien Indenture and (ii) Wilmington Trust, National Association, as
collateral agent under the 2020 Second Lien Indenture.


“Second Lien Intercreditor Agreement” means an intercreditor agreement dated as
of the Original Closing Date, among the Administrative Agent, the Senior Secured
Notes Collateral Agent, the Borrower and each other Guarantor and the Second
Lien Collateral Agents.


“Second Lien Trustee” means (i) Wilmington Trust, National Association (as
successor by merger to Wilmington FSB), as trustee for the holders of 2018
Second Lien Notes or (ii) Wilmington Trust, National Association, as trustee for
the 2020 Second Lien Notes, as the context may require.


“Secured Indebtedness” means any Indebtedness secured by a Lien.


“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.


“Security Documents” means the Guarantee and Collateral Agreement, the First
Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.12, 5.13 or the definition of
“Permitted Acquisition” to secure any of the Obligations.


“Senior Secured Notes” means the 11-1/2% Senior Secured Notes due 2017 issued
under the Senior Secured Notes Indenture, as in effect on the Restatement
Effective Date and as the same may be amended, amended and restated, modified,
supplemented and/or extended from time to time in accordance with the terms
hereof and thereof.


“Senior Secured Notes Collateral Agent” means Wilmington Trust, National
Association (as successor by merger to Wilmington Trust FSB), as collateral
agent under the Senior Secured Notes Indenture.


“Senior Secured Notes Indenture” means the indenture dated as of December 1,
2010, related to the Senior Secured Notes, among AMO Escrow Corporation and the
Senior Secured Notes Trustee, as in effect on the Restatement Effective Date and
as thereafter amended, amended and restated, modified, supplemented and/or
extended from time to time in accordance with the terms hereof and thereof.


“Senior Secured Notes Trustee” means Wilmington Trust, National Association (as
successor by merger to Wilmington Trust FSB), as trustee for the holders of
Senior Secured Notes.


“Specified Asset Sale” means the contemplated sale of the Shape, Fit Pregnancy
and Natural Health brands and related assets to Meredith Corporation.


“Specified Equity Contribution” has the meaning set forth in Section 7.02.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a




--------------------------------------------------------------------------------



decimal established by the Board to which the Administrative Agent is subject
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.


“Subject Transactions” has the meaning set forth in the definition of
“Consolidated EBITDA.”


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Subsidiary Loan Party” means any Restricted Subsidiary (other than Mr. Olympia,
LLC) that is not a Foreign Subsidiary.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including any interest, additions to tax or penalties applicable thereto.


“Tier 1 Condition” means, as of any date of determination, that the aggregate
Revolving Exposure (other than LC Exposure) at such time is $0 and the Borrower
has an amount of unrestricted cash equal to (x) $10,000,000 plus (y) the
aggregate amount of Letters of Credit that are outstanding and undrawn as of
such date, in each case on a pro forma basis after giving effect to the
dividend, distribution or payment of Indebtedness, as applicable.


“Tier 2 Condition” means, as of any date of determination, that (a) the
aggregate Revolving Exposure (other than LC Exposure) at such time is $0 and the
Borrower has an amount of unrestricted cash equal to (x) $20,000,000 plus (y)
the aggregate amount of Letters of Credit that are outstanding and undrawn as of
such date, and (b) the Consolidated Leverage Ratio on a consolidated basis for
the Borrower and its Restricted Subsidiaries’ most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding such date would have been less than 4.00 to 1.00, in cases of clauses
(a) and (b), on a pro forma basis after giving effect to the dividend,
distribution or payment of Indebtedness, as applicable.






--------------------------------------------------------------------------------



“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Borrower.


“Total Debt” means, as of any date of determination, the aggregate principal
amount of Indebtedness (excluding Indebtedness consisting of contingent
liabilities in respect of undrawn letters of credit, Hedging Agreements and
Indebtedness issued in payment of interest obligations) of the Borrower and the
Restricted Subsidiaries outstanding as of such date, determined on a
consolidated basis in accordance with GAAP.


“Total First Lien Debt” means, as of any date of determination, Total Debt as of
such date that is secured by a first-priority lien on Collateral, including,
without limitation, all Obligations and the Senior Secured Notes.


"Transactions" means the execution, delivery and performance by the Borrower of
Amendment Agreement, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that shall
have been designated an Unrestricted Subsidiary by the Borrower in the manner
provided below and (b) any Subsidiary of an Unrestricted Subsidiary. The
Borrower may designate any Subsidiary (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary if (i) neither such
Subsidiary nor any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or holds any Lien on any property of, the Borrower or any other Restricted
Subsidiary, (ii) after giving effect to such designation, the Borrower shall be
in compliance with clause (j) of Section 6.04 (it being understood that, for
purposes of determining such compliance, all investments made by Loan Parties
in, loans or advances made by Loan Parties to and Guarantees made by Loan
Parties of Indebtedness of any Subsidiary so designated, shall be deemed to be
investments, loans, advances and Guarantees in, to or on behalf of an
Unrestricted Subsidiary), (iii) after giving effect to such designation, the
Borrower and the Restricted Subsidiaries shall be in compliance on a pro forma
basis with the covenant contained in Section 6.12 recomputed as at the last day
of the most recently completed fiscal quarter of the Borrower for which internal
financial statements are available, as if such designation had occurred on the
first day of each relevant period for testing such compliance and (iv) no
Default shall have occurred and be continuing or would result therefrom. The
Borrower may designate any Unrestricted Subsidiary to be a Restricted Subsidiary
if (i) no Default shall have occurred and be continuing or would result
therefrom and (ii) after giving effect to such designation, the Borrower and the
Restricted Subsidiaries are in compliance on a pro forma basis with the covenant
contained in Section 6.12 recomputed as at the last day of the most recently
completed fiscal quarter of the Borrower for which internal financial statements
are available, as if such designation had occurred on the first day of each
relevant period for testing such compliance. The Borrower shall promptly notify
the Administrative Agent in writing of any such designation (and the
Administrative Agent shall notify the Lenders) and shall deliver to the
Administrative Agent a certificate signed by a Financial Officer of the Borrower
certifying that such designation complied with the foregoing provisions together
with reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (iii) of the sec- ond sentence of this
definition or in clause (ii) of the third sentence of this definition, as
applicable. For the avoidance of doubt, the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.


“Unsecured Debt” means Indebtedness that is not Secured Indebtedness.






--------------------------------------------------------------------------------



“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.    Classification of Loans and Borrowings For purposes of this
Agree- ment, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).


SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


SECTION 1.04.    Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries.


(a)    Except as otherwise expressly provided herein or the context otherwise
requires, all terms of an accounting or financial nature shall be construed in
accordance with GAAP.


(b)    Except as otherwise expressly provided herein, all accounting and
financial cal- culations and determinations hereunder shall be made without
consolidating the accounts of Unrestricted Subsidiaries with those of the
Borrower or any Restricted Subsidiary, notwithstanding that such treatment is
inconsistent with GAAP.


(c)    Notwithstanding anything to the contrary, for purposes of determining
compli- ance with any covenant (including the computation of any financial
covenant) contained herein, the ef- fects of FASB ASC 825 (Financial
Instruments) and ASC 470-20 (Debt with Conversion and Other Op- tions) on
financial liabilities shall be disregarded.




SECTION 1.05.    Effect of this Agreement on the Original Credit Agreement and
the Other Existing Loan Documents. Upon satisfaction of the conditions set forth
in Section 4 of the Amendment Agreement, this Agreement shall become effective
and binding on the Borrower, the Lenders and the other parties hereto and the
provisions of the Original Credit Agreement shall be replaced by the provisions
of this




--------------------------------------------------------------------------------



Agreement; provided that (a) the Obligations (as defined in the Original Credit
Agreement) of the Borrower and the other Loan Parties under the Original Credit
Agreement that remain unpaid and outstanding as of and after giving effect to
the Restatement Effective Date shall continue to exist under and be evidenced by
this Agreement and the other Loan Documents, (b) all Letters of Credit under and
as defined in the Original Credit Agreement shall continue as Letters of Credit
under this Agreement, (c) the Collateral and the Loan Documents shall continue
to secure, guarantee, support and otherwise benefit the Obligations of the
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents on the same terms as prior to the effectiveness hereof and (d) any
Person entitled to the benefits of Section 2.15, 2.16, 2.17 or 9.03 of the
Original Credit Agreement shall continue to be entitled to the benefits of the
corresponding provisions of this Agreement. Each Loan Document that was in
effect immediately prior to the Restatement Effective Date (other than the
Original Credit Agreement) shall continue to be effective and, unless the
context otherwise requires, any reference to the Original Credit Agreement
contained therein shall be deemed to refer to this Agreement.


ARTICLE II


The Credits




SECTION 2.01.    Revolving Commitments.Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Revolving Availability Period in an aggregate principal
amount that will not result in such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.


SECTION 2.02.    Loans and Borrowings.


(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Loans of the same Type made by the Lenders ratably in accordance with their
respective Revolving Commit- ments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that (x) the Revolving Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required and (y) the failure of any Affiliated Lender to make any
Loan required to be made by it shall relieve each other Lender that is not an
Affiliated Lender of any obligations to make any Loans pursuant to such
Borrowing.


(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith; provided that all Borrowings made on the Restatement
Effective Date must be made as ABR Borrowings. Each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan so long
as no increased costs are incurred as contemplated by Section 2.15; provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement.


(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is not less than $100,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings of any Class outstanding.




--------------------------------------------------------------------------------





(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


(i)    the Class and aggregate amount of such Borrowing;


(ii)    the date of such Borrowing, which shall be a Business Day;


(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04.    Swingline Loans.


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $5,000,000, (ii) the sum of the total
Revolving Exposures exceeding the total Revolving Commitments or (iii) the
Swingline Lender’s Revolving Exposure exceeding its Revolving Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.


(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the re- quested date




--------------------------------------------------------------------------------



(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.


(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any par- ticipations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this para- graph shall not
relieve the Borrower of any default in the payment thereof.


SECTION 2.05.    Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Revolving Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.


(i)    The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
the Letter of Credit, or any Law applicable to the Issuing Bank or any request
or directive (whether or




--------------------------------------------------------------------------------



not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit, or request that the Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not other- wise compensated hereunder) not in effect on the Restatement
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Restatement Effective Date and
which the Issuing Bank in good faith deems material to it;


(B)    the issuance of the Letter of Credit would violate one or more policies
of the Issuing Bank applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and the Issuing
Bank, the Letter of Credit is in an initial stated amount less than $100,000, in
the case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;


(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;


(E)    any Lender is at that time a Defaulting Lender, unless the Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Bank’s actual or potential L/C Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Letters of Credit as to which the Issuing
Bank has actual or potential L/C Exposure, as it may elect in its sole
discretion; or


(F)    the Letter of Credit contains any provisions for automatic rein-
statement of the stated amount after any drawing thereunder.


(ii) The Issuing Bank shall not amend any Letter of Credit if the Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.


(iii) The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(iv) The Issuing Bank shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the Issuing Bank shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article VIII with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and issuance documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article VIII included the Issuing Bank with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Bank.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent




--------------------------------------------------------------------------------



(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with para- graph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $6,000,000 and (ii) the total
Revolving Exposures shall not exceed the total Revolving Commitments.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) (A) in the case of any Letter of Credit
that is a standby Letter of Credit, the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) in the case of any
Letter of Credit that is a commercial Letter of Credit, 180 days after the date
of the issuance of such Letter of Credit and (ii) the date that is five Business
Days prior to the Maturity Date; provided, however, that any Letter of Credit
that is a standby Letter of Credit with term of one year may provide for renewal
thereof for additional periods of up to one year (which in no event shall extend
beyond the date referred to in clause (ii)).


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to ac-
quire participations pursuant to this paragraph in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.


(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the date the Borrower has received notice of such LC
Disbursement, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each




--------------------------------------------------------------------------------



Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.


(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing there- under), any error in interpretation
of technical terms or any consequence arising from causes beyond the control of
the Issuing Bank; provided that the foregoing shall not be construed to excuse
the Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.






--------------------------------------------------------------------------------



(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to para- graph (e) of this Section to reimburse the Issuing Bank shall
be for the account of such Lender to the extent of such payment.


(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be re- quired to issue additional
Letters of Credit.


(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon (“Cash Collateral”); provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in Section 7.01(h) or (i). Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the in- vestment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be re- turned to the Borrower within
three Business Days after all Events of Default have been cured or waived.


SECTION 2.06.    Funding of Borrowings.


(a)    Subject to Section 2.02(a), each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New




--------------------------------------------------------------------------------



York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Bank.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.


SECTION 2.07.    Interest Elections.


(a)    Each Revolving Borrowing initially shall be of the Type specified in the
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Subject to
Section 2.13, thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans com- prising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;




--------------------------------------------------------------------------------





(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a Euro-
dollar Borrowing; and


(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has oc- curred and is continuing, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
automatically be converted to an ABR Borrowing (and the Borrower shall pay any
costs associated therewith).


SECTION 2.08.    Termination and Reduction of Revolving Commitments.


(a)    Unless previously terminated, the Revolving Commitments shall terminate
on the Maturity Date.


(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the sum of the Revolving
Exposures would exceed the total Revolving Commitments.


(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other financing, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments in accordance with Section 2.08(b) shall be made ratably among the
Lenders in accordance with their respective Revolving Commitments.


SECTION 2.09.    Repayment of Loans; Evidence of Debt.


(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on




--------------------------------------------------------------------------------



the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Maturity Date; provided that on each date
that a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.10.    [Reserved].


SECTION 2.11.    Prepayment of Loans.


(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.


(b)    In the event and on such occasion that the sum of the Revolving Exposures
exceeds the total Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.


(c) Prior to any prepayment of Borrowings hereunder, the Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (f) of this Section.


(d)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of any
Borrowing (other than a Swingline Loan or an optional prepayment of an ABR
Borrowing), not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of an optional prepayment of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.




--------------------------------------------------------------------------------



Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of optional prepayment is given
in connection with a conditional notice of termination of the Revolving Commit-
ments as contemplated by Section 2.08, then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with Section
2.08. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.


(e)    All prepayments of Eurodollar Borrowings (other than on the last day of
the relevant interest period) shall be accompanied by any amounts payable under
Section 2.15 or 2.16.


SECTION 2.12.    Fees.


(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at a rate per annum
on the average daily unused amount of the Revolving Commitment of such Lender
equal to the Applicable Rate in effect from time to time as set forth under the
caption “Revolving Commitment Fee Rate” in the definition thereof during the
period from and including the Original Closing Date to but excluding the date on
which such Revolving Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Original Closing Date
provided that (x) any commitment fee accrued with respect to Revolving
Commitments of a Defaulting Lender during the period prior to the time such
Revolving Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower to such Defaulting Lender so long as such Revolving
Lender shall be a De- faulting Lender except to the extent that such commitment
fee shall otherwise have been due and payable by the Borrower prior to such time
and (y) no commitment fee shall accrue on any of the Revolving Commitments of a
Defaulting Lender so long as such Revolving Lender shall be a Defaulting Lender.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).


(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit (including, for the avoidance of doubt, any
participations reallocated to such Revolving Lender from a Defaulting Lender
pursuant to Section 2.5), which shall accrue at the same Applicable Rate as
interest on Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Original Closing Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure; provided that (x) any participation fee paid to the Administrative
Agent for the account of a Defaulting Lender during the period prior to the time
such Revolving Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Revolving Lender shall be a
Defaulting Lender except to the extent that such participating fee shall
otherwise have been due and payable by the Borrower prior to such time and (y)
no participation fee shall accrue on any of the participations in Letters of
Credit of a Defaulting Lender so long as such Revolving Lender shall be a
Defaulting Lender, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate per annum of 0.25% on the average daily amount of the LC
Exposure (excluding any portion thereof




--------------------------------------------------------------------------------



attributable to unreimbursed LC Disbursements) during the period from and
including the Original Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Original Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).


(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(d)    All fees payable hereunder shall be paid on the dates due, in immediately
availa- ble funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distri- bution, in the case of commitment fees
and participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances.


(e)    The Borrower agrees to pay on the Original Closing Date to each Revolving
Lender party to this Agreement on the Original Closing Date, as fee compensation
for the making of such Revolving Lender’s Revolving Commitment, a closing fee
(the “Closing Fee”) in an amount equal to 2.00% of the stated principal amount
of such Revolving Lender’s Revolving Commitment on the Original Closing Date.
Such Closing Fee will be in all respects fully earned, due and payable on the
Original Closing Date and non-refundable and non-creditable thereafter.


SECTION 2.13.    Interest.


(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)    Notwithstanding the foregoing, upon the occurrence and continuance of any
Event of Default under Section 7.01(a), (b), (h), (i) or (j) (or any other Event
of Default under Section 7.01 if requested by the Required Lenders), (x) any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section;
and (y) all Loans comprising Eurodollar Borrowings shall automatically convert
to ABR Borrowings (and the Borrower shall pay any costs associated therewith),
and the Lenders shall no longer have an obligation to fund Eurodollar Borrowings
until such Event of Default is cured or waived in accordance herewith.


(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or




--------------------------------------------------------------------------------



prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
In- terest Period for a Eurodollar Borrowing:


(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Ad- justed LIBO Rate for such Interest Period; or


(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Euro- dollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


SECTION 2.15.    Increased Costs.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
ex- tended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or


(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.


(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the




--------------------------------------------------------------------------------



Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.


(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.11(d)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.


SECTION 2.17.    Taxes.


(a)    Any and all payments by or on account of any obligation of the Borrower
here- under or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or




--------------------------------------------------------------------------------



Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.


(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)    The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.


(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and at
such other times as may be necessary in the determination of Borrower or
Administrative Agent (each in the reasonable exercise of its discretion), (a)
two original copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8IMY,
or W-8ECI (or any successor forms), properly completed and duly executed by such
Foreign Lender, and such other documentation required under the Code and
reasonably requested by Borrower to establish that such Foreign Lender is not
subject to deduction or withholding of United States federal income Tax with
respect to any payments to such Foreign Lender of principal, interest, fees, or
other amounts payable under this Agreement or any of the Loan Documents or is
subject to deduction or withholding at a reduced rate, or (b) if such Foreign
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Code and is claiming exemption from United States federal withholding tax un-
der 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a Certificate Regarding Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Foreign Lender, and such other documentation
required under the Code and reasonably requested by Borrower to establish that
such Foreign Lender is not subject to deduction or withholding of United States
federal income Tax with respect to any payments to such Foreign Lender of
interest payable under this Agreement or any of the Loan Documents. Each Foreign
Lender required to deliver any forms, certificates, or other evidence with
respect to United States federal income Taxwithholding matters pursuant to this
Section 2.17(e) hereby agrees, from time to time after the initial delivery by
such Foreign Lender of such forms, certificates, or other evidence, whenever a
lapse in time or change in circumstances renders such forms, certificates, or
other evidence obsolete or inaccurate in any material respect, that such Foreign
Lender shall promptly deliver to Administrative Agent for transmission to




--------------------------------------------------------------------------------



Borrower two new original copies of Internal Revenue Service Form W-8BEN,
W-8BEN-E, W-8IMY, or W-8ECI, or a Certificate Regarding Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
appropriate (or any successor form), as the case may be, properly completed and
duly executed by such Foreign Lender, and such other documentation required
under the Code and reasonably requested by Borrower to confirm or establish that
such Foreign Lender is not subject to deduction or withholding of United States
federal income Tax with respect to payments to such Foreign Lender under this
Agreement or the Loan Documents or is subject to deduction or withholding at a
reduced rate, or notify Administrative Agent and Borrower of its inability to
deliver any such forms, certificates, or other evidence. Nothing in this Section
2.17 shall be construed to require a Lender, Administrative Agent, or Issuing
Bank to provide any forms or documentation that it is not legally entitled to
provide.


(f)    Each Lender that is a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income Tax purposes
(a “United States Lender”) shall deliver to Administrative Agent for
transmission to the Borrower, on or prior to the Restatement Effective Date (and
at such other times as may be necessary in the determination of the Borrower or
Administrative Agent (each in the reasonable exercise of its discretion), two
original copies of Internal Revenue Service Form W-9 (or any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by the Borrower
to establish that such Lender is not subject to backup withholding under Section
3406 of the Code with respect to any payments to such Lender of principal,
interest, fees, or other amounts payable under this Agreement or any of the Loan
Documents.


(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA and to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


(h)    Solely for purposes of determining withholding taxes imposed under FATCA,
from and after the Restatement Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and any Revolving Loans made
thereunder (including any Revolving Loans already outstanding) as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).


(i)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount refunded to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender (i) to make available its Tax
returns (or any other information




--------------------------------------------------------------------------------



relating to its taxes which it deems confidential) to the Borrower or any other
Person or (ii) to determine whether it is entitled to apply for a refund of any
Taxes or Other Taxes.


(j)    For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank.


SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(a)    The Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
ex- tent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to




--------------------------------------------------------------------------------



such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)    Prior to an Event of Default, if any Lender shall fail to make any
payment re- quired to be made by it pursuant to Sections 2.04(c), 2.05(d) or
(e), 2.06(b), 2.18(d) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.


SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.


(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense (including any processing and recordation fee) and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank and
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees (including any applicable
prepayment fee) and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment and delegation cease to apply.






--------------------------------------------------------------------------------



SECTION 2.20.    [Reserved]


SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:


(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section
9.02); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected
thereby;


(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
be- comes a Defaulting Lender
(A)
in the event that the Defaulting Lender is not an Affiliated Lender, then:



(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set
forth in Section 4.02 are satisfied at such time;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;


(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lend- er’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such De- faulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC




--------------------------------------------------------------------------------



Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized;
and


(B)    in the event that the Defaulting Lender is an Affiliated Lender, then:


(i)    the Borrower shall within one Business Day following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure in accordance
with the procedures set forth in Section 2.05(j) for so long as such LC Exposure
is outstanding;


(ii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (i) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iii)    if the prepayment or the cash collateralization described in clause (i)
above cannot, or can only partially, be effected, all or any part of the
Swingline Exposure and LC Exposure of such Defaulting Lender (after giving
effect to any prepayment or cash collateralization pursuant to Section
2.21(c)(B)(i)) shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set
forth in Section 4.02 are satisfied at such time;


(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (iii) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (iii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized; and


(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.21(c)(i) (and such Defaulting Lender shall not participate
therein).


If (i) a Bankruptcy Event with respect to a Lender’s parent shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which




--------------------------------------------------------------------------------



such Lender commits to extend credit, the Swingline Lender shall not be required
to fund any Swingline Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless the Swingline Lender or the
Issuing Bank, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.


In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
ARTICLE III
Representations and Warranties


The Borrower represents and warrants to the Lenders that:


SECTION 3.01.    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized and validly existing and, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required.


SECTION 3.02.    Authorization; Enforceability. The Transactions are within such
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party (as the case may be), enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any of its Restricted
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Restricted Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Restricted Subsidiaries, except Liens created under
the Loan Documents, the Security Documents (as defined in the Senior Secured
Notes Indenture), the Security Documents (as defined in the 2018 Second Lien
Indenture) and the Security Documents (as defined in the 2020 Second Lien
Indenture).


SECTION 3.04.    Financial Condition; No Material Adverse Change.






--------------------------------------------------------------------------------



(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows (i)
as of and for the fiscal year ended March 31, 2014, reported on by Deloitte &
Touche LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended September 30, 2014, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.


(b)    Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, none of the Borrower or any
of its Subsidiaries has, as of the Restatement Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.


(c) Since March 31, 2014, except for the bankruptcy filing by Source Interlink
Companies and the cessation of substantially all its distribution operations,
there has been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Borrower and its Restricted
Subsidiaries, taken as a whole.


SECTION 3.05.    Properties.


(a)    Each of the Borrower and its Restricted Subsidiaries has good title to,
or valid leasehold interests in, all its real and personal property material to
their business (including its Mortgaged Properties), taken as a whole, except
for minor defects in title that do not interfere with its ability to con- duct
its business as currently conducted or to utilize such properties for their
intended purposes.


(b)    Each of the Borrower and its Restricted Subsidiaries owns, or is licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to their business, taken as a whole, and the use thereof by
the Borrower and its Restricted Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggre- gate, could not reasonably be expected to result in a Material
Adverse Effect. Schedule 3.05(b) sets forth a complete list of all trademarks,
trade names, copyrights, patents and other intellectual property owned by the
Borrower and its Restricted Subsidiaries as of the Restatement Effective Date
that has been duly registered in, filed in or issued by the United States Patent
and Trademark Office or the United States Copyright Office or any other
appropriate office.


(c)    Schedule 3.05(c) sets forth the address of each real property that is
owned or leased by the Borrower or any of its Subsidiaries as of the Restatement
Effective Date.


(d) As of the Restatement Effective Date, neither the Borrower nor any of its
Subsidiaries has received notice of, or has knowledge of, any pending or
contemplated condemnation proceeding affecting any Mortgaged Property or any
sale or disposition thereof in lieu of condemnation. Except as set forth on
Schedule 3.05(d), none of the Mortgaged Properties or any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase any such Mortgaged Property or interest therein.


SECTION 3.06.    Litigation and Environmental Matters.


(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any of the Loan Documents or the Transactions.




--------------------------------------------------------------------------------





(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim asserting that the Borrower or any of its
Subsidiaries is obligated to redress any Environmental Liability or (iv) knows
of any basis for any Environmental Liability that the Borrower or any of its
Subsidiaries is reasonably likely to become obligated to redress.


(c)    Since the Restatement Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.


SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.


SECTION 3.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions to fund such Plan)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by an amount
which, if required to be paid, could reasonably be expected to have a Material
Adverse Effect, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions to fund such Plan) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Plans by an
amount which, if required to be paid, could reasonably be expected to have a
Material Adverse Effect.


SECTION 3.11.    Disclosure. The Borrower has disclosed to the Lenders all
agree- ments, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement, any other Loan Document, or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished,
taken as a whole) contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such in- formation was prepared in good faith based upon assumptions believed to
be reasonable at the time.




--------------------------------------------------------------------------------





SECTION 3.12.    Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Restatement Effective Date. Except as set forth on Schedule 3.12, as of the
Restatement Effective Date, all Subsidiaries are Restricted Subsidiaries.


SECTION 3.13.    Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Borrower and its Subsidiaries as of
the Restatement Effective Date. As of the Restatement Effective Date, all
premiums in respect of such insurance have been paid in accordance with the
applicable policy. The Borrower believes that the insurance maintained by or on
behalf of the Borrower and its Subsidiaries is adequate.


SECTION 3.14.    Labor Matters. As of the Restatement Effective Date, there are
no strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. The hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, except for such
violations that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. All payments due from the
Borrower or any Restricted Subsidiary, or for which any claim may be made
against the Borrower or any Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or such Restricted
Subsidiary, except for such payments which, if not paid or accrued, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any Subsidiary is
bound, except for such rights of termination or renegotiation, which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


SECTION 3.15.    Solvency. Immediately following the making of any Loan made on
the Restatement Effective Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries, taken as a
whole, will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Borrower and its Subsidiaries, taken as a whole, will be able to pay their
respective debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to con- duct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Restatement
Effective Date.


SECTION 3.16.    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in any indenture under which any subordinated
Indebtedness was or is issued.


SECTION 3.17.    Security Documents.


(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement).


(b)    When the portion of the Collateral constituting certificated securities
(as defined in the Uniform Commercial Code) is delivered to the Administrative
Agent, the Guarantee and Collateral Agreement shall constitute a fully perfected
first priority Lien on, and security interest in, all right, title and




--------------------------------------------------------------------------------



interest of the pledgor thereunder in such Collateral, in each case prior and
superior in right to any other Person other than with respect to the Liens on
Collateral securing the Senior Secured Notes. When financing statements in
appropriate form are filed in the offices specified on Schedule 6 to the
Perfection Certificate, the Guarantee and Collateral Agreement shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the grantors thereunder in such Collateral (other than the
Intellectual Property (as defined in the Guarantee and Collateral Agreement)),
to the extent such security interests can be perfected by the filing of
financing statements, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by this Agreement
or the Guarantee and Collateral Agreement. When control agreements are entered
into with the financial institutions specified on Schedule 13 to the Perfection
Certificate, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in all deposit accounts, securities accounts, and
Collateral contained in such accounts, and any other Collateral as set forth in
such control agreement, to the extent such security interests can be perfected
by the entering into of such control agreements, in each case prior and superior
in right to any other Person, other than with respect to Liens expressly
permitted by this Agreement or the Guarantee and Collateral Agreement.


(c)    When the Guarantee and Collateral Agreement, a supplement thereto or
other appropriate notice is filed in the United States Patent and Trademark
Office and the United States Copyright Office, the security interest created
thereunder shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the domestic Intellectual
Property (as defined in the Guarantee and Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by the Guarantee and Collateral Agreement (it being understood that subsequent
re- cordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by
the Loan Parties after the Original Closing Date).


SECTION 3.18.    Margin Stock. No Loan Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board). No part of the proceeds of any of the Loans or Letters of Credit will be
used for purchasing or carrying margin stock or for any purpose which violates,
or which would be inconsistent with, the provisions of Regulation T, U or X of
the Board. If requested by any Lender (through the Administrative Agent) or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.


SECTION 3.19.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective directors and
officers and to the knowledge of the Borrower its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or any of their respective
directors or officers, or (b) to the knowledge of the Borrower, any employee or
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned




--------------------------------------------------------------------------------



Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.


ARTICLE IV


Conditions


SECTION 4.01.    Restatement Effective Date. The conditions to the effectiveness
of this amendment and restatement of the Original Credit Agreement in the form
of this Agreement are set forth in Section 4 of the Amendment Agreement.


SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:


(a)    The representations and warranties of each Loan Party set forth in the
Loan Doc- uments shall be true and correct (or, in the case of such
representations and warranties that are not qualified as to materiality, true
and correct in all material respects) on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except for representations and warranties that expressly relate
to a specific earlier
date, in which case such representations and warranties were true and correct
(or in the case of such representations and warranties that are not qualified as
to materiality, true and correct in all
material respects) as of such earlier date.


(b)    At the time of and immediately after giving effect to such Borrowing or
the issu- ance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.


ARTICLE V


Affirmative Covenants


Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:


SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (which shall furnish a copy thereof to each
Lender):


(a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries on a consolidated




--------------------------------------------------------------------------------



basis in accordance with GAAP consistently applied, together with a customary
management discussion and analysis;


(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or 60 days after the end of the fiscal
quarter of the Borrower ending June 30, 2015), the consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Restricted Subsidiaries, in each case as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Restricted Subsidiaries, in each case on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes, together with a
customary management discussion and analysis;


(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the Borrower’s
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) listing all Unrestricted Subsidiaries (if
any);


(d)    prior to the commencement of each fiscal year of the Borrower, a detailed
consolidated quarterly budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;


(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Com- mission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; provided that any such materials posted on the website of the
Borrower or the SEC shall be deemed furnished when so posted; and


(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.


The Borrower represents and warrants that it and any Subsidiary, in each case,
either (i) has no registered or publicly listed (on a national exchange)
securities outstanding, or (ii) files its financial statements with the SEC
and/or makes its financial statements available to potential holders of its Rule
144A securities, and, accordingly, the Borrower hereby authorizes the
Administrative Agent to make the financial statements to be provided under
clause (a) of Section 5.01, along with the Loan Documents, available to Public
Siders. The Borrower agrees to use commercially reasonable efforts to identify
the portion of materials that may be distributed to the Public Siders as
“PUBLIC” and the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such material as not MNPI.


In no event shall the Administrative Agent post compliance or borrowing base
certificates or budgets to Public Siders.




--------------------------------------------------------------------------------





SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)    the occurrence of any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and


(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.    Information Regarding Collateral.


(a)    The Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s name, (ii) in the jurisdiction of
incorporation or organization of any Loan Party, (iii) in the location of the
chief executive office of any Loan Party, (iv) in any Loan Party’s identity or
type of organization or corporate structure or (v) in any Loan Party’s
Organizational Identification Number. The Borrower agrees to promptly provide
the Administrative Agent with certified organizational documents reflecting any
of the changes described in the first sentence of this paragraph. The Borrower
agrees not to effect or permit any change referred to in the first sentence of
this paragraph unless all filings have been made under the Uniform Commercial
Code or otherwise that are required in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. The Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.


(b)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer and the chief legal officer of the Borrower setting forth the
information required pursuant to Section 2 of the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Perfection Certificate delivered on the Original Closing Date or the date of
the most recent certificate delivered pursuant to this Section. Each certificate
delivered pursuant to this Section 5.03(b) shall identify in the format of
Schedule III of the Guarantee and Collateral Agreement all Intellectual Property
(as defined in the Guarantee and Collateral Agreement) of any Loan Party in
existence on the date thereof and not then listed on such Schedules as
previously so identified to the Administrative Agent.


SECTION 5.04.    Existence; Conduct of Business. The Borrower will, and will
cause each of the Subsidiary Loan Parties to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, its rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.






--------------------------------------------------------------------------------



SECTION 5.05.    Payment of Obligations. The Borrower will, and will cause each
of the Restricted Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 5.06.    Maintenance of Properties. The Borrower will, and will cause
each of the Restricted Subsidiaries to, keep and maintain all property material
to the conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear excepted.


SECTION 5.07.    Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurance companies (a) insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, including insurance against libel actions, and (b)
all insurance required to be maintained pursuant to the Security Documents. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.


SECTION 5.08.    Casualty and Condemnation. The Borrower will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding.


SECTION 5.09. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made in accordance with
GAAP, consistently applied, of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (coordinated through the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.


SECTION 5.10.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.11.    Use of Proceeds and Letters of Credit. After the Restatement
Effective Date, the proceeds of the Revolving Loans and Swingline Loans will be
used only for general corporate purposes (including, without limitation, for
Permitted Acquisitions). No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. Letters of
Credit will be issued only for general corporate purposes.


SECTION 5.12.    Additional Subsidiaries. If any additional Subsidiary is formed
or acquired after the Restatement Effective Date or if any Unrestricted
Subsidiary is designated as a Restricted Subsidiary, the Borrower will notify
the Administrative Agent and the Lenders thereof and (a) if such




--------------------------------------------------------------------------------



Subsidiary is a Subsidiary Loan Party, the Borrower will cause such Subsidiary
to become a party to the Guarantee and Collateral Agreement within five Business
Days after such Subsidiary is formed or acquired and promptly take such actions
to create and perfect Liens on such Subsidiary’s assets to secure the
Obligations as the Administrative Agent or the Required Lenders shall reasonably
request and (b) if any Equity Interest in or Indebtedness of such Subsidiary is
owned by or on behalf of any Loan Party, the Borrower will cause such Equity
Interests and promissory notes evidencing such Indebtedness to be pledged
pursuant to the Guarantee and Collateral Agreement within five Business Days
after such Subsidiary is formed or acquired (except that, if such Subsidiary is
a Foreign Subsidiary, shares of voting stock of such Subsidiary to be pledged
pursuant to the Guarantee and Collateral Agreement shall be limited to 65% of
the outstanding shares of voting stock of such Subsidiary).


SECTION 5.13.    Further Assurances.


(a)    The Borrower will, and will cause each Subsidiary Loan Party to, execute
any and all further documents, financing statements, agreements, account control
agreements, and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of the Loan Parties. The Borrower also agree to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to (x) the per- fection and priority
of the Liens created or intended to be created by the Security Documents, and
(y) the compliance of any Unrestricted Subsidiaries with the definition thereof.


(b)    If any material assets (including any owned real property or improvements
there- to or any interest therein, but excluding any leasehold interests in real
property and other assets not required to be Collateral pursuant to the Security
Documents) are acquired by the Borrower or any Subsidiary Loan Party after the
Restatement Effective Date (other than assets constituting Collateral under the
Guarantee and Collateral Agreement that become subject to the Lien of the
Guarantee and Collateral Agreement upon acquisition thereof), the Borrower will
promptly (and in no event later than ten (10) Business Days after such
acquisition) notify the Administrative Agent and the Lenders thereof, and, if
requested by the Administrative Agent or the Required Lenders, the Borrower will
promptly (and in no event later than (x) ten (10) Business Days after the later
of (i) such acquisition or (ii) such request in respect of an acquisition of
assets other than owned real property, and (y) 45 days after the later of (x)
such acquisition or (y) such request in respect of an acquisition of any owned
real property, which period in the case of clauses (x) and (y), may be extended
by the Administrative Agent in its discretion) cause such assets to be subjected
to a Lien securing the Obligations and will take, and cause the Subsidiary Loan
Par- ties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.


SECTION 5.14.    Perfection of Certain Liens. The Borrower shall execute and
deliver the documents and complete the tasks set forth on Schedule 5.14, in each
case within the time limits specified on such schedule.


ARTICLE VI


Negative Covenants


Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:




--------------------------------------------------------------------------------





SECTION 6.01.    Indebtedness; Certain Equity Securities.


(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:


(i)    Indebtedness created under the Loan Documents;


(ii) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date or decreased weighted average life thereof;


(iii)    subject to Section 6.04, Indebtedness of the Borrower to any Restricted
Subsidiary and of any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary;


(iv)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Restricted Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided that (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (B) a Restricted Subsidiary that is not a Loan Party shall not
Guarantee any Indebted- ness of any Loan Party unless otherwise permitted
pursuant to another clause of this Section 6.01(a);


(v)    Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets in each case, prior to or within 180 days after the acquisition,
construction or improvement of such assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of
Indebtedness permitted by this clause (v) at any time outstanding shall not
exceed $10,000,000;


(vi)    Indebtedness of any Person that becomes a Restricted Subsidiary after
the Restatement Effective Date and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness exists at the time such Person becomes a
Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary;


(vii)    (w) the Senior Secured Notes, (x) the 2018 Second Lien Notes, (y) the
2020 Second Lien Notes and (z) any Permitted Refinancing Indebtedness incurred
to refinance any Indebtedness permitted under this clause (vii);


(viii) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;


(ix) Indebtedness in respect of earn-outs relating to Permitted Acquisitions
that are based on the income of the assets acquired in such Permitted
Acquisition after the consummation thereof;






--------------------------------------------------------------------------------



(x) Indebtedness to the seller in respect of any Permitted Acquisition; provided
such Indebtedness is subordinated to the Obligations on terms satisfactory to
the Administrative Agent;


(xi) Indebtedness under Hedging Agreements, other than those entered into for
speculative purposes;


(xii)    other Indebtedness in an aggregate principal amount not exceeding
$12,500,000 at any time outstanding;


(xiii)    other unsecured Indebtedness in an aggregate principal amount not
exceeding $7,500,000 at any time outstanding;


(xiv)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that such letters of credit are not drawn;


(xv)    Indebtedness arising from agreements of the Borrower or its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets, or a Subsidiary for the purpose of financing such acquisition;
provided, however, that the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrower and its Restricted Subsidiaries in connection
with such disposition;


(xvi)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;


(xvii)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business;


(xviii)    Indebtedness consisting of Indebtedness issued by the Borrower or any
of the Restricted Subsidiaries to current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Equity Interests of the Borrower
or a Restricted Subsidiary;


(xix)    customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business;


(xx)    Indebtedness owed on a short term basis of no longer than 30 days to
banks and other financial institutions incurred in the ordinary course of
business of the Borrower and the Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements to manage cash balances of the Borrower and the Restricted
Subsidiaries;




--------------------------------------------------------------------------------





(xxi)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xx) above and clause (xxii) below; and


(xxii)    additional unsecured Indebtedness of the Borrower or any Restricted
Subsidiary, if the Consolidated Leverage Ratio on a consolidated basis for the
Borrower and its Restricted Subsidiaries’ most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred would have
been less than 4.50 to 1.00; provided that, (x) the amount of Indebtedness that
may be incurred by Restricted Subsidiaries that are not Subsidiary Loan Parties
under this clause (xxii) shall not exceed $10,000,000 at any one time
outstanding and (y) such Indebtedness (i) has a final maturity date 91 days
after the Maturity Date and (ii) has a Weighted Average Life to Maturity equal
to or greater than the Weighted Average Life to Maturity of the Loans.


(b)    The Borrower will not, nor will it permit any Restricted Subsidiary to,
issue any preferred stock or other preferred Equity Interests (other than (A)
preferred stock issued by the Borrower that is not Disqualified Stock or (B)
preferred stock that is issued by any Restricted Subsidiary to the Borrower or a
Subsidiary Loan Party that is not Disqualified Stock).


SECTION 6.02.    Liens.


(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any there- of, except:


(i)    Liens created under the Loan Documents;


(ii)    Permitted Encumbrances;


(iii)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Restatement Effective Date and set forth in Schedule
6.02; provided that (A) such Lien shall not apply to any other property or asset
of the Borrower or any Restricted Subsidiary beyond such property subject to a
Lien on the Effective Date and (B) such Lien shall secure only those obligations
which it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;


(iv)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary after the Restatement Effective Date
or existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the Restatement Effective Date prior to the time such Person
becomes a Restricted Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (B) such Lien shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary and
(C) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;


(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (A) such security interests
secure Indebtedness




--------------------------------------------------------------------------------



permitted by clause (v) of Section 6.01(a), (B) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (D) such security
interests shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary;


(vi)    Liens arising by operation of law that secure obligations in an
aggregate amount not to exceed $5,000,000 at any time outstanding, including
Liens imposed pursuant to Environmental Laws securing obligations not reasonably
expected to exceed such amount;


(vii)    any sale or assignment of accounts receivable permitted by clause (c)
of Section 6.05


(viii)    other Liens on assets that do not constitute Collateral; provided,
that the aggregate amount of all obligations secured by such Liens does not
exceed $10,000,000 in the aggregate at any time outstanding;


(ix)    Liens on Collateral securing (w) the Senior Secured Notes, (x) the 2018
Second Lien Notes, (y) the 2020 Second Lien Notes or (z) Permitted Refinancing
Indebtedness in respect thereof incurred pursuant to this Agreement so long as
such Liens are subject to the First Lien Intercreditor Agreement and the Second
Lien Intercreditor Agreement, as applicable, or other intercreditor agreements
in form and substance reasonably satisfactory to the Administrative Agent.


(x)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;


(xi)    leases, subleases, licenses or sublicenses granted to others in the
ordi- nary course of business which do not materially interfere with the
ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries and do not secure any Indebtedness;


(xii) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;


(xiii)    Liens in favor of the Borrower or any Subsidiary Loan Party;


(xiv)    Liens on equipment of the Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business to the Borrower’s
clients not related to Indebtedness;


(xv)    deposits made in the ordinary course of business to secure liability to
insurance carriers;


(xvi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;


(xvii)    Liens (x) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or any comparable or successor provision) on items in
the course of collection, (y) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business and (z)
in favor of banking institutions arising as a




--------------------------------------------------------------------------------



matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry;


(xviii)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;


(xix)    Liens that are contractual rights of set-off (x) relating to the
establish- ment of depository relations with banks not given in connection with
the issuance of Indebtedness, (y) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (z) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;


(xx)    any encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;


(xxi)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; and


(xxii)    Liens on the Equity Interests of Unrestricted Subsidiaries.


(xxiii)    Liens securing obligations under the Hedging Agreements, other than
those entered into for speculative purposes;


(xxiv)    Liens deemed to exist in connection with investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreements; and


(xxv) Liens arising from the deposit of funds or securities in trust for the
purpose of decreasing or defeasing Indebtedness so long as such deposit of funds
or securities and such decreasing or defeasing of Indebtedness are permitted
under Section 6.08.


In addition, Borrower agrees that it shall not, and shall not permit any
Restricted Subsidiary to, grant or permit or suffer to exist any Liens on any
asset or property to secure the Senior Secured Notes unless is has granted a
Lien on such asset or property to secure the Obligations.


SECTION 6.03.    Fundamental Changes.


(a)    The Borrower will not, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person
may merge into any Restricted Subsidiary in a transaction in which the surviving
entity is a Restricted Subsidiary and (if any party to such merger is a
Subsidiary Loan Party) is a Subsidiary Loan Party, (iii) any Restricted
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders and (iv) any Restricted
Subsidiary that is part of an asset sale permitted under this Agreement may
merge with another entity in order to effect a sale of such Subsidiary; provided
that such merger is treated as a sale of assets and otherwise complies with, and
is




--------------------------------------------------------------------------------



permitted by, this Agreement; provided that any such merger involving a Person
that is not a wholly owned Restricted Subsidiary immediately prior to such
merger shall not be permitted unless also permitted by Section 6.04.


(b)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the Restatement Effective Date and businesses reasonably related, ancillary
or complementary thereto.


SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Restricted Subsidiary prior to such merger) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:


(a)    Permitted Investments;


(b)    investments existing on the Restatement Effective Date and set forth on
Schedule 6.04;


(c)    investments by the Borrower and its Restricted Subsidiaries in Equity
Interests in their respective Restricted Subsidiaries; provided that (i) any
such Equity Interests in a Subsidiary held by a Loan Party shall be pledged
pursuant to the Guarantee and Collateral Agreement (subject to the limitations
applicable to the pledge of Equity Interests in Foreign Subsidiaries set forth
in Section 5.12), and (ii) the aggregate amount of investments by Loan Parties
in, and loans and advances by Loan Parties to, and Guarantees by Loan Parties of
Indebtedness of, Restricted Subsidiaries that are Foreign Subsidiaries pursuant
to this Section 6.04(c) shall not exceed $10,000,000 at any time outstanding,
when combined with any Investments in Foreign Subsidiaries under clauses (d),
(e), (h) and (j) of this Section 6.04 (it being understood that, for purposes of
determining outstanding investments in Restricted Subsidiaries that are Foreign
Subsidiaries, the sale or disposition by a Loan Party of an investment in a
Restricted Subsidiary that is a Foreign Subsidiary shall be deemed to reduce
investments in Restricted Subsidiaries that are Foreign Subsidiaries by an
amount equal to the Net Proceeds of such sale or disposition);


(d)    loans or advances made by the Borrower to any Subsidiary and made by any
Restricted Subsidiary to the Borrower or any other Subsidiary; provided that the
amount of such loans and advances made by Loan Parties to Unrestricted
Subsidiaries, or to Restricted Subsidiaries that are Foreign Subsidiaries, shall
be subject to the limitations set forth in clauses (c) and (j) of this Section
6.04, as applicable;


(e)    Guarantees constituting Indebtedness permitted by Section 6.01; provided
that (i) a Restricted Subsidiary shall not Guarantee any Indebtedness of the
Borrower or any Subsidiary Loan Party unless (A) such Restricted Subsidiary also
has Guaranteed the Obligations pursuant to the Guarantee and Collateral
Agreement, (B) in the case of any Guarantee of Subordinated Debt, such Guarantee
is subordinated to such Guarantee of the Obligations on terms no less favorable
to the Lenders than the subordination provisions of the applicable Subordinated
Debt and (C) such Guarantee provides for the release and termination thereof,
without action by any party, upon the sale or transfer of the Equity Interests
of such Restricted Subsidiary as a result of a fore- closure of the Lien on such
Equity Interests that secures the Obligations, where (1) after such sale or
transfer, such Restricted Subsidiary is no longer a Subsidiary and (2) the Net
Proceeds resulting from such sale or transfer are applied in accordance with the
terms of the applicable Guaranteed Indebtedness that would apply to a sale of
such Equity Interests by the Borrower, and




--------------------------------------------------------------------------------



(ii) the aggregate principal amount of Indebtedness of Unrestricted
Subsidiaries, or of Restricted Subsidiaries that are Foreign Subsidiaries, that
is Guaranteed by any Loan Party shall be subject to the limitations set forth in
clauses (c) and (j) of this Section 6.04, as applicable;


(f)    loans and advances to, or guarantees of Indebtedness of, officers,
directors and employees in an amount not to exceed $5,000,000 at any time
outstanding;


(g) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;


(h) Permitted Acquisitions; provided that the amount of such Investments in
respect of Permitted Acquisitions of Restricted Subsidiaries that are Foreign
Subsidiaries shall be subject to the limitations set forth in clause (c) of this
Section 6.04;


(i)    any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;


(j)    any other investments in, advances or loans to or Guarantees of
Indebtedness of, any Person in an aggregate amount not to exceed, when combined
with any amounts permitted to be invested, loaned, guaranteed, or advanced under
Section 6.04(c)(ii), $50,000,000, at any time outstanding; provided, however,
that (x) no more than an amount equal to $10,000,000, may be used for the
purposes permitted under Section 6.04(c)(ii); (y) to the extent any investments,
advances, loans, or Guarantees of Indebtedness permitted under this Section
6.04(j) are used for Joint Ventures, the Equity Interests (or similar interests)
held by the Borrower or any Restricted Subsidiary in such Joint Venture shall be
pledged pursuant to the Guarantee and Collateral Agreement, to the extent
required to be pledged thereby (subject to the limitations applicable to the
pledge of Equity Interests in Foreign Subsidiaries set forth in Section 5.12);
and (z) the aggregate amount of investments in, advances or loans to or
Guarantees of Indebtedness of, Unrestricted Subsidiaries shall not exceed
$10,000,000, at any time outstanding (it being understood that, for purposes of
determining under this Agreement the amount of outstanding investments in Un-
restricted Subsidiaries, the sale or disposition by a Loan Party of an
investment in an Unrestricted Subsidiary shall be deemed to reduce investments
in Unrestricted Subsidiaries by an amount equal to the Net Proceeds of such sale
or disposition);


(k)    Guarantees by the Borrower of obligations (other than Indebtedness) of a
Subsidiary Loan Party;


(l)    Investments in Hedge Agreements permitted under Section 6.01;


(m)    Loans and advances to officers, directors and employees for business
related travel expenses, moving expenses and other similar expenses, in each
case incurred in the ordinary course of business; and


(n)    prepaid expenses, deposits, advances, loans or extensions of trade credit
in the ordinary course of business by the Borrower or any Restricted Subsidiary.


SECTION 6.05.    Asset Sales. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of
any asset, including any Equity Interest owned by it, nor will the Borrower
permit any of its Restricted Subsidiaries to issue any additional Equity
Interest in such Restricted Subsidiary, except:


(a)    sales or dispositions of cash, inventory, used, obsolete, worn out or
surplus equipment and Permitted Investments in the ordinary course of business;






--------------------------------------------------------------------------------



(b)    (i) sales, transfers and dispositions to the Borrower or a Restricted
Subsidiary, (ii) the making of an investment permitted by Section 6.04 or (iii)
Restricted Payments permitted by Section 6.08;


(c)    sales of accounts receivable (i) that are delinquent or the amount of
which is in dispute, in each case in connection with the compromise or
collection thereof in the ordinary course of business, or (ii) of any account
debtor in connection with the termination, wind-down or restructuring of the
relationship with such account debtor in the ordinary course of business;


(d)    sales, transfers and other dispositions of assets (other than the sale of
less than all of the Equity Interests in a Subsidiary owned by the Borrower and
its Subsidiaries) that are not permitted by any other clause of this Section;
provided that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this clause (d) shall not exceed
$100,000,000 in the aggregate prior to the Maturity Date and no more than
$25,000,000 in any four quarter period;


(e)    the lease, assignment or sublease of any real or personal property in the
ordinary course of business;


(f)    the granting of Liens not prohibited hereby;


(g)    the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business; and


(h)    the Specified Asset Sale; provided that for purposes of the proviso
below, the Borrower’s right to receive cash payments based on future operating
profit of the Shape/Fitness business of Meredith Corporation shall be deemed
cash consideration;


provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) above) shall be made for fair
value and for at least 75% cash consideration and provided further, that the
aggregate noncash consideration received for all sales, transfers, leases and
other dispositions permitted under Sections 6.05 (a), (c), (d), (e), (g) and (h)
shall not exceed $20,000,000.


SECTION 6.06.    Sale and Leaseback Transactions. The Borrower will not, and
will
not permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for any such sale of
any fixed or capital assets that is made for cash consideration in an amount not
less than the cost of such fixed or capital asset and is consummated within 180
days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset.


SECTION 6.07.    [Reserved].


SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness.


(a)    Borrower will not, nor will it permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (i)
Borrower may declare and pay dividends with respect to its capital stock payable
solely in additional shares of its common stock, (ii) Subsidiaries may declare
and pay dividends ratably with respect to their capital stock, (iii) Borrower
may make Restricted Payments not exceeding $4,000,000 during any fiscal year,
pursuant to and in accordance with stock option plans or other benefit




--------------------------------------------------------------------------------



plans for management or employees of the Borrower and its Subsidiaries, (iv) the
Borrower may pay dividends to a direct or indirect parent company at such times
and in such amounts, not exceeding $2,000,000 during any fiscal year, as shall
be necessary to permit such direct or indirect parent company to pay reasonable
administrative expenses incurred in the ordinary course of its business, (v)
Borrower may make Restricted Payments not exceeding $5,000,000 in any fiscal
year or $20,000,000 in the aggregate from the Original Closing Date, to
repurchase Equity Interests in the Borrower owned by employees or former
employees of the Borrower or the Subsidiaries pursuant to the terms of
agreements (including employment agreements) with such employees, (vi) any
Restricted Subsidiary may make Restricted Payments to any Restricted Subsidiary
or the Borrower, to pay any Tax with respect to income attributable to the party
making such Restricted Payments as the result of such party being a member of a
consolidated, affiliated or unitary group (for tax purposes) that includes the
Borrower as its parent, (vii) payments made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar Taxes payable by any employee,
director, manager or consultant and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options not exceeding $1,000,000 in any fiscal year of the
Borrower, (viii) other Restricted Payments in an aggregate amount taken together
with all other Restricted Payments made pursuant to this clause (viii) and any
prepayments of Indebtedness made pursuant to Section 6.08(b)(vii) not to exceed
(A) if the Tier 1 Condition is satisfied, $5,000,000, plus (B) if the Tier 2
Condition is satisfied, $5,000,000; provided that any Restricted Payment
otherwise permitted by clause (iii) and clauses (v) through (viii) above shall
not be permitted if at the time thereof and after giving effect thereto a
Default shall have occurred and be continuing and (ix) repurchases of Equity
Interests deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants.


(b)    The Borrower will not, nor will it permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest or premium on any Indebtedness (other than Indebtedness
secured on a first lien basis), or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:


(i)    payment of Indebtedness created under the Loan Documents;


(ii)    payment of regularly scheduled interest and principal payments and any
mandatory prepayments and mandatory offers to purchase (including any premiums
required under the documents governing such Indebtedness), in each case as and
when due (or thereafter) in respect of any Indebtedness (including, without
limitation, any regularly scheduled interest payments which the Borrower or such
Restricted Subsidiary may elect to pay in cash or by the issuance of additional
Indebtedness), other than payments in respect of the Subordinated Debt
prohibited by the subordination pro- visions thereof;


(iii)    refinancings of Indebtedness to the extent that the Indebtedness
incurred to refinance such other Indebtedness is permitted under Section 6.01;


(iv)    refinancings of Indebtedness with the Net Proceeds of any issuance of
Equity Interests by the Borrower to any Person other than the Borrower or any
Restricted Subsidiary;


(v)    payment of Secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;


(vi)    payment of Indebtedness permitted under Section 6.01(iii);


(vii)    any payment in respect of the 2018 Second Lien Notes not to exceed




--------------------------------------------------------------------------------



$2,250,000 in principal amount; and


(viii)    other payments in an aggregate amount taken together with all other
payments made pursuant to this clause (viii) and any Restricted Payments made
pursuant to Section 6.08(a)(ix) not to exceed (A) if the Tier 1 Condition is
satisfied, $5,000,000, plus (B) if the Tier 2 Condition is satisfied,
$5,000,000.


Notwithstanding anything herein to the contrary, the Borrower will not, nor will
it permit any Restricted Subsidiary to, make or agree to pay or make, directly
or indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of the Senior Secured Notes on or prior to June
15, 2015 or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of the Senior Secured Notes on or prior to June 15, 2015, except (x) payment of
regularly scheduled interest and any mandatory prepayments and mandatory offers
to purchase (including any premiums required under the documents governing such
Indebtedness), in each case as and when due (or thereafter) in respect of the
Senior Secured Notes (including, without limitation, any regularly scheduled
interest payments which the Borrower or such Restricted Subsidiary may elect to
pay in cash or by the issuance of additional Indebtedness), (y) refinancings of
the Senior Secured Notes to the extent that the Indebtedness incurred to
refinance such other Indebtedness is permitted under Section 6.01 and (z)
refinancings of the Senior Secured Notes with the Net Proceeds of any issuance
of Equity Interests by the Borrower to any Person other than the Borrower or any
Restricted Subsidiary.


SECTION 6.09.    Transactions with Affiliates. The Borrower will not, nor will
it permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (which, for purposes of this Section 6.09, shall include each
Permitted Holder (individually, without giving effect to the stockholders’
agreement entered into by certain of the Permitted Holders) (x) that has
designated or Controls a majority of the members of the Board of Directors of
the Borrower, (y) whose representatives or Affiliates comprise a majority of the
members of the Board of Directors of the Borrower, or (z) that holds, directly
or indirectly, at least 20% of the total voting power of the voting Equity
Interests of the Borrower), except (a) transactions that do not involve the
Borrower and are at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and the Subsidiary Loan Parties not involving any other Affiliate, (c)
any payment permitted by the exceptions to Section 6.08, (d) the payment of
reasonable and customary fees paid to, and indemnities provided on behalf of,
officers, directors, employees or consultants of the Borrower, any of its direct
or indirect parent companies or any of its Restricted Subsidiaries, (e) any
agreement or arrangement as in effect as of the Restatement Effective Date, or
any amendment thereto (so long as any such amendment is not materially
disadvantageous to the Lenders when taken as a whole as compared to the
applicable agreements or arrangement as in effect on the Restatement Effective
Date), (f) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which the Borrower or any such Restricted Subsidiary is a
party as of the Re- statement Effective Date and any similar agreements which it
may enter into thereafter; provided, however, that the existence of or the
performance by the Borrower or any of its Restricted Subsidiaries of obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Restatement Effective Date shall only be
permitted by this clause (f) to the extent that the terms of any such amendment
or new agreement are not otherwise materially disadvantageous to the Lenders
when taken as a whole, (g) transactions with customers, clients, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party, (h) the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower to any Person and




--------------------------------------------------------------------------------



any contribution to the capital of the Borrower, (i) payments from the Borrower
or any of its Restricted Subsidiaries to any of the Permitted Holders made for
any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including, without limitation,
in connection with acquisitions or divestitures, which payments are approved by
a majority of the board of directors of the Borrower in good faith, (j) payments
or loans (or cancellation of loans) to employees or consultants of the Borrower,
any of its direct or indirect parent companies or any of its Restricted
Subsidiaries and employment agreements, stock option plans and other similar
arrangements with such employees or consultants which, in each case, are
approved by the Borrower in good faith, (k) transactions be- tween the Borrower
or any of its Restricted Subsidiaries and any Person a director of which is also
a director of the Borrower or any direct or indirect parent of the Borrower;
provided, however, that such director abstains from voting as a director of the
Borrower or such direct or indirect parent, as the case may be, on any matter
involving such other Person, (l) transactions permitted by, and complying with,
Section 6.03 hereof, (m) the pledge of Equity Interests of an Unrestricted
Subsidiary to lenders of such Unrestricted Subsidiary to support the
Indebtedness of such Unrestricted Subsidiary owed to such lenders and (n) any
transaction with (or for the benefit of) a Person that would constitute
transaction with an Affiliate solely because the Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such Person.


SECTION 6.10.    Restrictive Agreements.


(a)    The Borrower will not, nor will it permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Restricted Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or re- pay loans or
advances to the Borrower or any other Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or applicable rule, regulation or order or by any Loan Document, the Senior
Secured Notes Indenture, the 2018 Second Lien Indenture or the 2020 Second Lien
In- denture, (ii) the foregoing shall not apply to restrictions and conditions
existing on the Restatement Effective Date identified on Schedule 6.10 (but
shall apply to any amendment or modification expanding the scope of any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or asset pending such sale, provided such restrictions and conditions
apply only to the Subsidiary or asset that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness
permitted by this Agreement if and to the extent that such agreement relating to
such Indebtedness shall permit any and all Liens, whether entered into, incurred
or permitted to exist prior to, on or after the date of such agreement, securing
any Obligations, whether such Obligations arise prior to, on or after the date
of such agreement, and any Indebtedness incurred to re- finance any such
Obligations, (v) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to Indebtedness of a Foreign
Subsidiary permitted by this Agreement if such restrictions or conditions apply
only to the property or assets of such Foreign Subsidiary, (vi) clause (a) of
the foregoing shall not apply to customary provisions in leases restricting the
assignment thereof, (vii) the foregoing will not apply to restrictions on cash
or other deposits or net worth imposed by customers under contracts entered into
in the ordinary course of business, (viii) the foregoing will not ap- ply to
customary provisions in joint venture agreements and other similar agreements or
arrangements relating solely to such joint venture , (ix) the foregoing will not
apply to customary provisions contained in leases or licenses of intellectual
property and other agreements, in each case, entered into in the ordinary course
of business, (x) the foregoing shall not apply to any agreement in effect at the
time such subsidiary becomes a Restricted Subsidiary, so long as such agreement
was not entered into in contemplation of such person becoming a Restricted
Subsidiary; (xi) the foregoing shall not apply to any restrictions imposed by an
agreement relating to Indebtedness permitted to be incurred by this Agreement to
the extent such restrictions are not more restrictive, taken as a whole, than
the restrictions contained in the Senior Secured Notes; and (xii) the foregoing
shall not apply to any encumbrances or restrictions of the type referred to (a)
and (b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings,




--------------------------------------------------------------------------------



replacements or refinancings of the contracts, instruments or obligations re-
ferred to in clauses (i) through (xii) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancing are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, re- statement, renewal, increase, supplement,
refunding, replacement or refinancing.


(b)    The Borrower will not, nor will it permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any debt agreement
that contains financial maintenance or other similar covenants that are more
restrictive than the financial covenants contained in Section 6.12.


SECTION 6.11.    Amendment of Material Documents. The Borrower will, nor will
they permit any Subsidiary to, amend, modify or waive any of its rights under
(a) the 2018 Second Lien Indenture, (b) the 2020 Second Lien Indenture or (c)
its certificate of incorporation, by-laws or other organizational documents, in
each case in any manner that is adverse in any material respect to the interests
of the Lenders.


SECTION 6.12.    Financial Covenants. (a) The Borrower will not permit the First
Lien Leverage Ratio as of the last day of any fiscal quarter ending on any date
during any period set forth below to exceed the ratio set forth below opposite
such period:


Period
 
Ratio
 
 
 
Restatement Effective Date to and including March 31, 2015
 
4.75 to 1.00
 
 
 
April 1, 2015 and thereafter
 
4.50 to 1.00



(b) The Borrower will not permit the Consolidated Leverage Ratio as of the last
day of any fiscal quarter ending on any date during any period set forth below
to exceed the ratio set forth be- low opposite such period:


Period
 
Ratio
 
 
 
Restatement Effective Date to and including March 31, 2015
 
5.50 to 1.00
 
 
 
April 1, 2015 to and included September 30, 2015
 
4.75 to 1.00
 
 
 
October 1, 2015 and thereafter
 
5.50 to 1.00



(c)    The Borrower will not permit the Interest Coverage Ratio as of the last
day of any fiscal quarter ending on any date during any period set forth below
to be less than the ratio set forth below opposite such period:


Period
 
Ratio
 
 
 
Restatement Effective Date to and including March 31, 2015
 
1.10 to 1.00
 
 
 
April 1, 2015 and thereafter
 
1.50 to 1.00







--------------------------------------------------------------------------------



SECTION 6.13.    Fiscal Year. The Borrower shall not change its fiscal year-end
to a date other than March 31.


ARTICLE VII


Events of Default


SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:


(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, and such failure shall continue unremedied
for a period of one day;


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than as referred to in clause (a) of this Section 7.01)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any certificate
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
(or, in the case of any such representation or warranty that is not qualified as
to materiality, incorrect in any material respect) when made or deemed made;


(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 (with respect to the existence of the
Borrower) or 5.11, or in Article VI;


(e)    (x) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01, 5.12, 5.13, or 5.14 and such failure
shall continue unremedied for a period of 5 Business Days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (y) any Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b), (d), or (e)(x) of this Section), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);


(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
of principal or interest (regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable period of grace, in the case of inter- est);


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,




--------------------------------------------------------------------------------



insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)    the Borrower or any Restricted Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;


(j)    the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Restricted Subsidiary to enforce any
such judgment;


(l)    an ERISA Event shall have occurred that, when taken together with all
other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;


(m)    (i) any Security Document or any Guarantee of the Loan Document
Obligations (as defined in the Guarantee and Collateral Agreement) shall for any
reason be asserted by any Loan Party not to be a legal, valid and binding
obligation of any Loan Party party thereto or (ii) any Lien purported to be
created under any Security Document shall cease to be, or shall be asserted by
any Loan Party not to be, a valid and perfected Lien on any material portion of
the Collateral, with the priority required by the applicable Security Document,
except (x) as a result of the sale or other disposition of the applicable Col-
lateral in a transaction permitted under the Loan Documents or (y) as a result
of the Administrative Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Guarantee and Collateral Agreement;


(n)    a Change in Control shall occur; or


(o)    each of the Intercreditor Agreements or any of the respective provisions
thereof shall cease to be in full force and effect other than in accordance with
its respective terms;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Revolving Commitments shall automatically




--------------------------------------------------------------------------------



terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


SECTION 7.02.    Specified Equity Contribution. Notwithstanding anything to the
contrary contained in Section 7.01, in the event that the Borrower fails to
comply with the requirements of the covenant set forth in Section 6.12, then (A)
from the first Business Day after the period for which the relevant financial
statement are required to be delivered pursuant to Sections 5.01(a) and (b)
until the expiration of the 10th Business Day subsequent to the date the
relevant financial statements are required to be delivered pursuant to Sections
5.01(a) and (b), the Borrower shall have the right to issue common equity for
cash or receive a contribution to its common equity, and upon the receipt by the
Borrower of such cash (each, a “Specified Equity Contribution”) pursuant to the
exercise by the Borrower of such right, the calculation of Consolidated EBITDA
as used in the covenant set forth in Section 6.12 shall be recalculated giving
effect to the following pro forma adjustments:


(i)    Consolidated EBITDA shall be increased, solely for the purpose of
measuring the covenant set forth in Section 6.12 and not for any other purpose
under this Agreement (including but not limited to determining the availability
or amount of any covenant baskets or carve-outs or determining the Applicable
Rate), by an amount equal to the Specified Equity Contribution; provided that no
Specified Equity Contribution shall reduce Indebtedness on a pro forma basis for
the applicable period for purposes of calculating the covenant set forth in
Section 6.12; and


(ii)    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the covenants set forth in
Section 6.12, the Borrower shall be deemed to have satisfied the requirements of
the covenants set forth in Section 6.12 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the covenants set forth in
Sections 6.12 that had occurred shall be deemed cured for the purposes of this
Agreement.


Notwithstanding anything herein to the contrary, (i) in each four consecutive
fiscal- quarter period there shall be at least two fiscal quarters in respect of
which the right to cure set forth in this Section 7.02 is not exercised, (ii)
there can be no more than four fiscal quarters in respect of which such right is
exercised during the term of this Agreement, and (iii) for purposes of this
Section 7.02, the Specified Equity Contribution utilized shall be no greater
than the amount required for purposes of com- plying with the covenants set
forth in Section 6.12.


ARTICLE VIII


The Agent


Each of the Lenders and the Issuing Bank hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as Administrative Agent and authorizes the Administrative Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.




--------------------------------------------------------------------------------





The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor




--------------------------------------------------------------------------------



Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.


Notwithstanding anything herein to the contrary, each Lender acknowledges that
the Lien and security interest granted to the Administrative Agent pursuant to
the Security Documents and the exercise of any right or remedy by the
Administrative Agent thereunder are subject to the provisions of the
Intercreditor Agreements.


To the extent required by any applicable law, the Administrative Agent shall
withhold from any payment to any Lender an amount equal to any applicable
withholding Tax. If the IRS or any Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold Tax from any amount paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Company and without limiting or expanding the obligation of the Company to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
tax or otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article VIII. The agreements
in this Article VIII shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. Unless required by applicable
laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender any refund of Taxes withheld or
deducted from funds paid for the account of such Lender.


ARTICLE IX


Miscellaneous


SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:


(a)    American Media Operations, Inc., 1000 American Media Way, Boca Raton,
Florida 33464-1000, Attention of Chief Financial Officer and General Counsel
(Telecopy No.




--------------------------------------------------------------------------------



(561) 989-1396), with a copy to Paul, Weiss, Rifkind, Wharton & Garrison LLP,
Attention of Andrew N. Rosenberg (Telecopy No. (212) 492-0158);


(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road 3/Ops 2, Newark, Delaware
19713, Attention of Christine Angus (Telecopy No. (302) 634-4250), with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Charles K. Holmes (Telecopy No. (212) 270-3519);


(c) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road 3/Ops 2, Newark, Delaware 19713,
Attention of Christine Angus (Telecopy No. (302) 634-4250), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Charles K. Holmes (Telecopy No. (212) 270-3519);


(d) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road 3/Ops 2, Newark, Delaware
19713, Attention of Christine Angus (Telecopy No. (302) 634-4250), with a copy
to JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, New York 10179,
Attention of Charles K. Holmes (Telecopy No. (212) 270-3519); and


(e)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders and the Issuing Bank hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.


SECTION 9.02.    Waivers; Amendments.


(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement




--------------------------------------------------------------------------------



or agreements in writing entered into by the Borrower and the Required Lenders
or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Revolving Commitment of any Lender without the written consent of such Lender,
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
maturity of any Loan or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) in a manner that would alter the ratable provisions or pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vi) release all or
substantially all of the Guarantees made by the Borrower and the Subsidiary Loan
Parties under the Guarantee and Collateral Agreement (except as expressly
provided in the Guarantee and Collateral Agreement), or limit their liability in
respect of all or substantially all of such Guarantees, without the written
consent of each Lender or (vii) release all or substantially all of the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Bank and the Swingline Lender) if (i) by the terms
of such agreement the Revolving Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.


(c)    Each of the Intercreditor Agreements may be amended, modified or waived
by
the Administrative Agent at the direction of the Required Lenders, and the
consent of the Borrower or any other Loan Party shall be required only to the
extent required in such Intercreditor Agreement.


(d)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Revolving Commitment and the outstanding Loans or
other extensions of credit of such Lender hereunder will not be taken into ac-
count in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment, waiver or consent (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Revolving Commitment of
such Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such De- faulting Lender.


SECTION 9.03.    Expenses; Indemnity; Damage Waiver.


(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the preparation and ad-




--------------------------------------------------------------------------------



ministration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amend- ment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out- of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent (and, if requested by
the Required Lenders, one counsel (and if appropriate, one local counsel) for
such Lenders), the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restruc- turing or negotiations in respect of such
Loans or Letters of Credit.


(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder, or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any Mortgaged Property or any other
property currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee.


(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such; provided further that any indemnification of the
Issuing Bank or Swingline Lender shall be limited to Revolving Lenders only. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Exposures and unused Revolving
Commitments at the time.


(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof.


(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.


SECTION 9.04.    Successors and Assigns.






--------------------------------------------------------------------------------



(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:


(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;


(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Revolving
Loan or a Revolving Commitment to an assignee that is a Revolving Lender
immediately prior to giving effect to such assignment; and


(C)    the Issuing Bank.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the effective date specified in the Assignment and Acceptance
with respect to such assignment or, if no effective date is so specified, as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $2,500,000, unless
each of the Borrower and the Administrative Agent otherwise consent (such
consent not to be unreasonably withheld or de- layed); provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and


(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


Notwithstanding anything else to the contrary in this Section 9.04 to the
contrary, if the Borrower's consent is required by this paragraph with respect
to any assignment and the Borrower has not given the Administrative Agent
written notice of its objection to such assignment within five (5) Business




--------------------------------------------------------------------------------



Days after written notice to the Borrower, the Borrower shall be deemed to have
consented to such assignment.


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.


(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
of the Loans (and related interest) and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time up- on reasonable prior
notice.


(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b) of
this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso




--------------------------------------------------------------------------------



to Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirement and
limitations in those Sections, including the Documentation requirements in
Section 2.17(e)) to the same extent as if it were a Lender and had ac- quired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non- fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive and such Lender shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.


(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or the entitlement to a greater payment results from a Change in
Law occurring after the Participant became a Participant.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
inter- est shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(e)    Notwithstanding anything in this Agreement to the contrary, any Revolving
Lender may, at any time, assign all or a portion of its Revolving Loans on a
non-pro rata basis to an Affiliated Lender through open-market purchases,
subject to the following limitations:


(i)    In connection with an assignment to a Non-Debt Fund Affiliate, (A) the
Non- Debt Fund Affiliate shall have identified itself in writing as an
Affiliated Lender to the assigning Revolving Lender and the Administrative Agent
prior to the execution of such assignment and (B) the Non-Debt Fund Affiliate
shall be deemed to have represented and warranted to the assigning Revolving
Lender and the Administrative Agent that the requirements set forth in this
clause (e)(i) and clause (iv) below, shall have been satisfied upon consummation
of the applicable assignment;


(ii)    Non-Debt Fund Affiliates will not (A) have the right to receive
information, reports or other materials provided solely to Lenders by the
Administrative Agent or any other Lender, except to the extent made available to
the Borrower, (B) attend or participate in meetings attended solely by the
Lenders and the Administrative Agent, or (C) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders;


(iii)    (A) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Loan Document, each
Non-Debt Fund Affiliate will be deemed to have consented in the same proportion
as the Revolving Lenders that are not Non-Debt Fund Affiliates consented to such
matter, unless such matter requires the consent of all or all affected Lenders
and adversely affects such Non-Debt Fund Affiliate more than other Revolving
Lenders in any material respect, (B) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Plan”), each Non-Debt Fund Affiliate hereby agrees (x) not to vote on such




--------------------------------------------------------------------------------



Plan, (y) if such Non-Debt Fund Affiliate does vote on such Plan notwith-
standing the restriction in the foregoing clause (x), such vote will be deemed
not to be in good faith and shall be “designated” pursuant to Section 1126(e) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws),
and such vote shall not be counted in determining whether the applicable class
has accepted or rejected such Plan in accordance with Section 1126(c) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws) and
(z) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (y), in each case under this clause (iii)(B)
unless such Plan adversely affects such Non-Debt Fund Affiliate more than other
Revolving Lenders in any material respect, and (C) each Non- Debt Fund Affiliate
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Non-Debt Fund Affiliate and
in the name of such Non-Debt Fund Affiliate (solely in respect of Revolving
Loans therein and not in respect of any other claim or status such Non-Debt Fund
Affiliate may otherwise have), from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary or appropriate to carry out
the provisions of this clause (iii), including to ensure that any vote of such
Non-Debt Fund Affiliate on any Plan is withdrawn or otherwise not counted;


(iv) the aggregate principal amount of any Class or tranche of Revolving Loans
held at any one time by Non-Debt Fund Affiliates may not exceed 42.5% of the
aggregate outstanding principal amount of any Class or tranche of Revolving
Loans;


(v)    a Non-Debt Fund Affiliate will not be entitled to bring, in its capacity
as a Lender, actions against the Administrative Agent, in its role as such, with
respect to any duties or obligations or alleged duties or obligations of the
Administrative Agent under the Loan Documents, or in connection with the
foregoing receive advice of counsel or other advisors to the Administrative
Agent or any other Lenders or challenge the attorney client privilege of their
respective counsel; and


(vi)    the portion of any Loans held by Debt Fund Affiliates in the aggregate
in excess of 49.9% of the amount of Loans and Commitments required to be held by
Lenders in order for such Lenders to constitute “Required Lenders” shall be
disregarded in determining Required Lenders at any time.


Each Affiliated Lender that is a Revolving Lender hereunder agrees to comply
with the terms of this paragraph (e) (notwithstanding that it may be granted
access to the Platform or any other electronic site established for the Lenders
by the Administrative Agent), and agrees that in any subsequent assignment of
all or any portion of its Revolving Loans it shall identify itself in writing to
the assignee as an Affiliated Lender prior to the execution of such assignment.


SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the trans-
actions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.






--------------------------------------------------------------------------------



SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent and the Issuing Bank constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy (or any other
means of electronic transmission) shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.


SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.


(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.


(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.


(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby




--------------------------------------------------------------------------------



irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ and its Approved Funds’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor agrees to be bound by the
provisions of this Section 9.12), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the con- trary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or




--------------------------------------------------------------------------------



reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.


SECTION 9.14.    USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.


SECTION 9.15.    Determination of Fiscal Periods. Any references in this
Agreement to any fiscal period ending March 31, June 30, September 30 or
December 31 of any year shall be deemed to refer to the fiscal period ending on
or about such date. Any references in this Agreement to any fiscal period
commencing April 1, July 1, October 1 or January 1 of any year shall be deemed
to refer to the first day of the fiscal period immediately following the fiscal
period ending on or about March 31, June 30, September 30 or December 31 of any
such year.






[SIGNATURES ON FOLLOWING PAGE]












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the date first above written.




AMERICAN MEDIA, INC.
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 















--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A, in its capacity as Lender and as Administrative Agent,
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 











--------------------------------------------------------------------------------



SIGNATURE PAGE TO CREDIT AGREEMENT DATED AS OF , 2015, AMONG AMERICAN MEDIA,
INC., THE LENDERS PARTY THERETO, AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT
 
Lender Name:
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 



